 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.31
U.S. CO-PROMOTION AGREEMENT
BAYER PHARMACEUTICALS CORPORATION
and
ONYX PHARMACEUTICALS, INC.
March 6, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page     ARTICLE I   DEFINITIONS     1  
ARTICLE II   GRANTS OF RIGHTS     11  
 
  Section 2.1       Co-Promotion Rights Relating to the Co-Promotion
Collaboration Product     11  
 
  Section 2.2       Co-Promotion Rights of other Collaboration Products, if any
    11   ARTICLE III   MANAGEMENT     11  
 
  Section 3.1       Overview     11  
 
  Section 3.2       Joint Marketing Committee     12  
 
  Section 3.3       Committee Decision Making     13  
 
  Section 3.4       Obligations of the Parties     13   ARTICLE IV  
RESPONSIBILITIES OF ONYX     14  
 
  Section 4.1       Promotion of the Co-Promotion Collaboration Product by Onyx
    14  
 
  Section 4.2       CRM System and Sales/Prescriber Data     15  
 
  Section 4.3       Onyx Sales Force     15   ARTICLE V   RESPONSIBILITIES OF
BAYER     16  
 
  Section 5.1       Promotion of the Co-Promotion Collaboration Product by Bayer
    16  
 
  Section 5.2       CRM System and Sales/Prescriber Data     17  
 
  Section 5.3       Bayer Sales Force     18  
 
  Section 5.4       Manufacture, Shipment, Booking, Invoicing, etc. of the
Co-Promotion Collaboration Product     18   ARTICLE VI   EMPLOYEES; TRAINING AND
MARKETING MATERIALS     19  
 
  Section 6.1       Compensation of Sales Representatives     19  
 
  Section 6.2       Marketing Materials     20  
 
  Section 6.3       [ * ] of Employees     21  
 
  Section 6.4       Promotion of [ * ]     21   ARTICLE VII   REGULATORY MATTERS
    21  
 
  Section 7.1       Licenses     21  
 
  Section 7.2       Labeling and Marketing Materials     21  
 
  Section 7.3       Efficacy and Safety Information     21  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                                      Page    
 
  Section 7.4       Recalls     22  
 
  Section 7.5       Pharmacovigilance Agreement     23  
 
  Section 7.6       Transmittal of Advertisements and Promotional Labeling for
Drugs and Biologics for Human Use     23   ARTICLE VIII   ECONOMICS OF
CO-PROMOTION; PROFIT SHARING     23  
 
  Section 8.1       Overview     23  
 
  Section 8.2       Joint Profit and Loss Statement     23  
 
  Section 8.3       Reporting Sales     24  
 
  Section 8.4       Allowable Expenses     24  
 
  Section 8.5       Determination of Marketing Profit and Loss     25  
 
  Section 8.6       Allocation of Marketing Profit and Loss and Related Payments
    25  
 
  Section 8.7       [ * ]     26  
 
  Section 8.8       Reimbursement of Development Payments     26  
 
  Section 8.9       Budget     26  
 
  Section 8.10       Royalties     26  
 
  Section 8.11       Federal and State Tax Characterization     26   ARTICLE IX
  RECORDKEEPING AND AUDITS     26  
 
  Section 9.1       Audits     26  
 
  Section 9.2       Maintenance of Books and Records     27  
 
  Section 9.3       Compliance Audits     27   ARTICLE X   TERM AND TERMINATION
    27  
 
  Section 10.1       Term of Agreement     27  
 
  Section 10.2       Breaches (General)     27  
 
  Section 10.3       Allegations of Material Breach     28  
 
  Section 10.4       Termination of Collaboration Agreement     29  
 
  Section 10.5       Effects of Termination     29  
 
  Section 10.6       Survival     29   ARTICLE XI   CONFIDENTIALITY     30  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                                      Page     ARTICLE XII   INDEMNIFICATION AND
INSURANCE; LIMITATION OF LIABILITY     30  
 
  Section 12.1       Indemnification by Onyx     30  
 
  Section 12.2       Indemnification by Bayer     31  
 
  Section 12.3       Product Liability Claims     32  
 
  Section 12.4       Direct Claims     34  
 
  Section 12.5       Insurance     35  
 
  Section 12.6       Limitation of Liability     35  
 
  Section 12.7       Disclaimer of Warranties     35  
 
  Section 12.8       Regulatory Compliance     36   ARTICLE XIII  
REPRESENTATIONS, WARRANTIES AND COVENANTS     37  
 
  Section 13.1       Representations by Onyx     37  
 
  Section 13.2       Representations by Bayer     38   ARTICLE XIV   NOTICES    
39   ARTICLE XV   DISPUTE RESOLUTION     40   ARTICLE XVI   MISCELLANEOUS
PROVISIONS     40  
 
  Section 16.1       Assignment     40  
 
  Section 16.2       Governing Law     40  
 
  Section 16.3       Waiver     40  
 
  Section 16.4       Entire Agreement     41  
 
  Section 16.5       Severability     41  
 
  Section 16.6       Relationship of the Parties     41  
 
  Section 16.7       No Implied Licenses     41  
 
  Section 16.8       Public Announcements     42  
 
  Section 16.9       Counterparts     42  
 
  Section 16.10       Force Majeure     42  
 
  Section 16.11       Interpretation     43  
 
  Section 16.12       Certain Expenses and Commissions     43  
 
  Section 16.13       Headings     43  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                                      Page    
 
  Section 16.14       Days     43  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

-iv-



--------------------------------------------------------------------------------



 



U.S. CO-PROMOTION AGREEMENT
     This U.S. CO-PROMOTION AGREEMENT (this “Agreement”) is entered into as of
this 6th day of March, 2006 between BAYER PHARMACEUTICALS CORPORATION, a
Delaware corporation (“Bayer”) and ONYX PHARMACEUTICALS, INC., a Delaware
corporation (“Onyx”).
RECITALS
     WHEREAS, Bayer’s predecessor, Miles Inc., and Onyx entered into a
Collaboration Agreement dated April 22, 1994, as amended on April 24, 1996,
February 1, 1999 and as further amended by this Agreement (as amended, the
“Collaboration Agreement”), pursuant to which the parties agreed to conduct a
collaborative research program intended to discover and develop Ras Function (as
defined by the Collaboration Agreement) modulators for all human and animal
therapeutic, prophylactic, and diagnostic indications;
     WHEREAS, in connection with the Collaboration Agreement, Bayer and Onyx
have developed BAY 43-9006 (sorafenib), now known as Nexavar, a pharmaceutical
compound which is a Co-Promotion Collaboration Product under the Collaboration
Agreement;
     WHEREAS, on December 20, 2005 (the “Co-Promotion Effective Date”), the
parties obtained United States Regulatory Approvals to market and sell the
Co-Promotion Collaboration Product;
     WHEREAS, under Section 13.4 of the Collaboration Agreement, Onyx has
exercised its option to Co-Promote the Co-Promotion Collaboration Product in the
United States; and
     WHEREAS, Bayer and Onyx desire to Co-Promote the Co-Promotion Collaboration
Product in the United States, upon the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows, with the intent to be legally bound:
AGREEMENT
ARTICLE I
DEFINITIONS
     Capitalized terms used herein without definition shall have the meanings
specified in this Article I (such definitions to be equally applicable to both
the singular and plural forms of the terms defined). Unless otherwise specified,
all references in this Agreement to “Sections” are to Sections of this
Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1



--------------------------------------------------------------------------------



 



     “ACCME Standards” shall mean the standards set forth by the Accreditation
Council for Continuing Medical Education relating to educating the medical
community in the United States.
     “Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
it may be amended from time to time.
     “Advertising and Education” shall have the meaning specified in the
Collaboration Agreement.
     “Affiliate” shall have the meaning set forth in the Collaboration
Agreement.
     “Agreement” shall have the meaning set forth in the Preamble and shall
include all appendices, exhibits and schedules referenced herein or attached
hereto, and as the same may be amended or supplemented from time to time
hereafter pursuant to the provisions hereof.
     “Allowable Co-Promotion Expenses” shall mean those expenses incurred by the
parties following the date of receipt of United States Regulatory Approval that
consist of (i) [ * ], (ii) [ * ], (iii) [ * ], (iv) [ * ], (v) [ * ], (vi) [ *
], (vii) [ * ], (viii) [ * ]; (ix) [ * ], (x) [ * ], (xi) [ * ], (xii) [ * ],
(xiii) [ * ]; and (xiv) [ * ].
     “Allocable Co-Promotion Overhead Costs” shall mean all general and
administrative overhead costs of the functions that directly support the
promotion of the Co-Promotion Collaboration Product under this Agreement,
including without limitation costs reasonably attributable to compliance,
account administration, accounts payable and receivables management, interest on
working capital associated with inventory and receivables of Co-Promotion
Collaboration Product, and out-of-pocket, Third Party costs incurred for legal
and accounting functions. Unless otherwise agreed to by the Executive Committee,
all general and administrative corporate overhead items that are included in
this definition of Allocable Co-Promotion Overhead Costs shall be [ * ] for
Bayer at [ * ] at the Co-Promotion Effective Date and shall remain at such level
pending adjustment in accordance with this definition by the Executive
Committee. Unless otherwise agreed to by the Executive Committee, Allocable
Co-Promotion Overhead Costs for Onyx shall be [ * ].
     “Allowable Expense Report” shall have the meaning set forth in
Section 8.4(a).
     “Annual Sales Targets” shall mean the aggregate level of Gross Sales each
party’s sales force is required to achieve as set forth from time to time in the
Budget.
     “Applicable Laws” shall mean all applicable federal, state and local laws,
regulations, rules or guidelines that govern the Co-Promotion Program and
activities and services in the United States and the other transactions
contemplated by this Agreement (including without limitation the Act, as the
same may be amended from time to time).
     “Asserting Party” shall have the meaning set forth in Section 12.4(a).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



     “Bayer” shall have the meaning set forth in the Preamble.
     “Bayer Indemnified Party” shall have the meaning set forth in
Section 12.1(a).
     “Bayer Marketing Services” shall have the meaning set forth in
Section 5.4(d).
     “Breaching Party” shall have the meaning set forth in Section 10.2(a).
     “Budget” shall mean the annual budget for Allowable Co-Promotion Expenses
to be incurred by both parties during each Contract Year of the Term in
connection with the promotion and marketing of the Co-Promotion Collaboration
Product, as annually prepared by the JMC and approved by the Executive Committee
(or any duly constituted sub-committee thereof charged with such authority by
the Executive Committee).
     “Call Plan” shall mean the call plan for detailing and implementing the
sale of Co-Promotion Collaboration Product in the relevant territories by the
Sales FTEs, which call plan shall be agreed upon by the JMC not later than [ * ]
days prior to the introduction of additional products and the commencement of
detailing of such additional products by either party’s Sales FTEs into the
marketplace, and which call plan may be amended from time to time by the JMC.
     “CIA” shall mean the Corporate Integrity Agreement between the Office of
Inspector General of the Department of Health and Human Services and Bayer
Corporation dated January 23, 2001.
     “Claims” shall mean any and all claims, suits, proceedings or causes of
action brought against a party.
     “Code of Conduct” shall mean the Healthcare Fraud and Abuse Code of Conduct
of Bayer.
     “Collaboration Agreement” shall have the meaning set forth in the Recitals.
     “Collaboration Revenue” shall mean Co-Promotion Net Sales plus US
Sublicense Revenues.
     “Commercially Reasonable Efforts” shall mean the level of efforts and
resources (including the promptness with which such efforts and resources would
be applied) commonly used [ * ] with respect to a product of commercial
potential [ * ] to the Co-Promotion Collaboration Product at a [ * ], taking
into consideration its [ * ] and all other relevant factors.
     “Committee” shall mean any of the Executive Committee or JMC, or any other
committee operating under delegated authority and formed with the approval of
the Executive Committee or JMC.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



     “[ * ] Product” shall mean any product having the [ * ] as the Co-Promotion
Collaboration Product and that is intended as a [ * ] for, and [ * ] for, the
Co-Promotion Collaboration Product.
     “Confidential Information” shall have the meaning set forth in the
Collaboration Agreement, as amended to include any Information (as such term is
defined in the Collaboration Agreement) furnished by one party to another
pursuant to this Agreement.
     “Contract Year” shall mean a 12-month period commencing as of January 1 and
ending as of December 31. For the purposes of this Agreement, the first Contract
Year shall commence on the Co-Promotion Effective Date and end on December 31 of
the same calendar year; provided, however, that for purposes of measuring [ * ]
under Sections 4.1 and 5.1 hereof, the first Contract Year shall commence on and
as of January 1, 2006.
     “Controlling Party” shall have the meaning set forth in Section 12.3(e).
     “Co-Promote” or “Co-Promotion” shall mean the joint promotion of the
Co-Promotion Collaboration Product through Bayer, Onyx and their respective
sales forces under a single trademark in the United States.
     “Co-Promotion Advertising and Education Expenses” shall mean the costs
(excluding Allocable Co-Promotion Overhead Costs or any other overhead costs)
incurred by a party or for its account which are specifically identifiable to
the Advertising and Education of the Co-Promotion Collaboration Product in the
United States consistent with the Co-Promotion Program.
     “Co-Promotion [ * ]” shall mean the [ * ], as determined in accordance with
GAAP on a basis consistent with Bayer’s annual audited financial statements.
     “Co-Promotion Collaboration Product” shall mean any pharmaceutical form or
dosage of the experimental compound designated as Bay 43-9006 (sorafenib).
     “Co-Promotion Distribution Costs” shall mean the costs incurred by Bayer or
for its account in connection with the freight, transportation, insurance,
handling, packaging and distribution of the Co-Promotion Collaboration Product
in the United States, which shall be [ * ] of the Co-Promotion Collaboration
Product.
     “Co-Promotion Effective Date” shall mean the date specified in the Recitals
above.
     “Co-Promotion Marketing Expenses” shall mean the costs and expenses (not
otherwise included in Co-Promotion Advertising and Education Expenses or as
Co-Promotion Selling and Promotion Expenses, and excluding Allocable
Co-Promotion Overhead Costs or any other overhead costs) incurred by the parties
in connection with the marketing and support of the Co-Promotion Collaboration
Product and approved by the Executive Committee, including without limitation [
* ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



     “Co-Promotion Marketing Profit or Loss” shall have the meaning set forth in
Section 8.5.
     “Co-Promotion Net Sales” shall mean Gross Sales less (a) sales returns and
accruals for allowances, including trade, quantity and cash discounts and any
other adjustments, including those granted on account of price adjustments,
billing errors, rejected goods, damaged goods, returns, rebates, chargeback
rebates, fees, reimbursements or similar payments granted or given to
wholesalers or other distributors (including specialty pharmaceutical companies
who act as distributors), buying groups, healthcare insurance carriers or other
institutions, (b) any payment in respect of sales to any Governmental or
Regulatory Authority in respect of any government subsidized program, including
and without limitation Medicare and Medicaid rebates, and (c) any item
substantially similar in character and/or substance to the above, all as
determined in accordance with GAAP on a basis consistent with Bayer’s annual
audited financial statements. In addition, Co-Promotion Net Sales by Bayer
hereunder are subject to the following:
     (1) In the case of any sale or other disposal of a Co-Promotion
Collaboration Product by Bayer to an Affiliate, for resale, the Co-Promotion Net
Sales shall be calculated as above on the value charged or invoiced on the first
arm’s length sale to a Third Party; and
     (2) [ * ]
     “Co-Promotion Program” shall mean the annual plan for the promotion,
marketing and sale of the Co-Promotion Collaboration Product as developed by the
JMC and approved by the Executive Committee. The Co-Promotion Program shall set
forth the manner in which the Co-Promotion Collaboration Product is to be
promoted and marketed in the United States during the period to which the
Co-Promotion Program relates and shall include, at a minimum: (a) [ * ]; (b) [ *
]; (c) [ * ]; (d) [ * ]; (e) [ * ]; (f) [ * ]; (g) [ * ]; (h) [ * ]; (i) [ * ];
(j) [ * ]; and (k) [ * ].
     “Co-Promotion Selling and Promotion Expenses” shall mean all costs
(excluding Allocable Co-Promotion Overhead Costs or any other overhead costs)
incurred consistent with the Budget in the Co-Promotion Program, and
specifically identifiable to the sales and/or promotion of the Co-Promotion
Collaboration Product in the United States, including all costs associated with
(a) [ * ]; (b) [ * ]; and (c) [ * ]. Co-Promotion Selling and Promotion Expenses
shall exclude Sales Force Expenses and MSL Expenses.
     “CRM System” shall mean a customer relationship management system utilized
in connection with the tracking of sales activity relating to the Co-Promotion
Collaboration Product in the United States.
     “Detail” or “Detailing” shall mean each separate face-to-face contact by a
sales representative with a Target Healthcare Professional during which time the
promotional message involving the Co-Promotion Collaboration Product is
presented and is a principal topic of discussion.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



     “Development Payments” shall mean those payments specified in Section 11.8
of the Collaboration Agreement.
     “Direct Claim” shall have the meaning set forth in Section 12.4(a).
     “Dispute” shall have the meaning set forth in Article XV.
     “Equivalent Sales FTE” shall mean a Sales FTE equivalent as determined
under the standards and methods adopted by the Executive Committee under
Section 3.1(g) hereof, which standards and methods will establish the means for
measuring the performance required of a Sales FTE deployed to market multiple
products in addition to his or her marketing and sale of Co-Promotion
Collaboration Product.
     “Executive Committee” or “EC” shall mean that committee described and set
forth in Section 3.1, which was originally organized as the JRDC under the
Collaboration Agreement and which has been renamed the Executive Committee.
     “FDA” shall mean the United States Food and Drug Administration or any
successor entity thereto.
     “Force Majeure Event” shall have the meaning set forth in Section 16.10.
     “GAAP” shall mean United States generally accepted accounting principles,
as may be amended from time to time.
     “Good Manufacturing Practices” shall mean the current standards for
manufacture, as set forth in the Act and applicable regulations and guidelines
promulgated thereunder or any successor thereto, as shall be in effect from time
to time during the Term.
     “Governmental or Regulatory Authority” shall mean any court, tribunal,
arbitrator, agency, commission, official or other instrumentality of any
government or of any federal, state, county, city or other political subdivision
thereof, including without limitation the FDA.
     “Gross Sales” shall mean the amount of sales of Co-Promotion Collaboration
Product in the United States invoiced by Bayer, its Affiliates, subcontractors
and permitted sublicensees to Third Parties, in accordance with GAAP. For timing
purposes, Gross Sales shall be recognized in accordance with the revenue
recognition policies utilized by Bayer for financial reporting purposes.
     “Indemnifiable Losses” shall mean liabilities, losses, damages or other
amounts payable to a Third Party claimant, as well as any reasonable attorneys’
fees and costs of litigation incurred by either the Bayer Indemnified Party or
the Onyx Indemnified Party, as the case may be, in connection with any Claim.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



     “Joint Development Committee” or “JDC” shall mean that joint development
Sub-Committee operating under delegated authority of the Executive Committee
under Section 3.3(h) of the Collaboration Agreement.
     “Joint Finance Committee” or “JFC” shall mean that joint finance
Sub-Committee operating under delegated authority of the Executive Committee
under Section 3.3(h) of the Collaboration Agreement.
     “Joint Marketing Committee” or “JMC” shall mean that committee described
and set forth in Section 3.2.
     “Joint Profit and Loss Statement” shall have the meaning set forth in
Section 8.2.
     “Limited Recall” shall have the meaning set forth in Section 7.4(a).
     “Losses” shall mean liabilities, losses, damages, as well as any reasonable
attorneys’ fees and costs of litigation, incurred by a party.
     “LMR” shall mean Bayer’s Legal Medical Regulatory review team.
     “Marketing Materials” shall have the meaning set forth in Section 6.2(a).
     “Material Breach” shall have the meaning set forth in Section 10.3(a).
     “Marketing FTE Expenses” shall mean the aggregate of all salary and
benefits expenses for a full-time equivalent (based on a full-time equivalent
year of 2,080 hours, inclusive of vacation time and holidays) marketing
personnel [ * ].
     “MSL Expenses” shall mean those costs that are identified below and that
are incurred by a party beginning [ * ], in each case consistent with and
specifically identifiable to the establishment and maintenance of medical
affairs personnel (including MSLs and medical affairs field directors) to the
extent such personnel are, or will be, assigned to supporting Co-Promotion
Collaboration Product in the United States: (a) [ * ]; (b) [ * ]; (c) [ * ]; (d)
[ * ]; (e) [ * ]; and (f) [ * ].
     “MMA” shall have the meaning set forth in Section 12.8(d).
     “MSLs” shall mean the medical science liaisons to be appointed by each
party.
     “NDA” shall mean (a) the single application or set of applications for the
Co-Promotion Collaboration Product filed by Bayer with the FDA or any successor
agency having the administrative authority to regulate the approval for
marketing of new human pharmaceutical products, delivery systems and devices in
the United States, and (b) any related registrations with or notifications to
the FDA.
     “Non-Publishing Party” shall have the meaning set forth in Section 16.8.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



     “Non-Serious Adverse Event” shall mean any adverse drug experience
associated with the use of the Co-Promotion Collaboration Product in humans,
whether or not considered drug-related, which is not a Serious Adverse Event.
     “Notice of Termination For Material Breach” shall have the meaning set
forth in Section 10.3(c).
     “Notifying Party” shall have the meaning set forth in Section 10.2(a).
     “OIG” shall mean the Office of the Inspector General.
     “Onyx” shall have the meaning set forth in the Preamble of this Agreement.
     “Onyx Indemnified Party” shall have the meaning set forth in
Section 12.2(a).
     “PDMA” shall mean the Prescription Drug Marketing Act of 1987, Title 21 of
the U.S. Code of Federal Regulations, Parts 203 and 205, as amended, and any
final regulations or guidances promulgated thereunder from time-to-time.
     “Performance Qualifications” shall mean those qualifications for the Sales
FTEs reasonably established from time to time by the JMC.
     “Permanent Recall” shall have the meaning set forth in Section 7.4(a).
     “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority, or any other form of entity not
specifically listed herein.
     “Pharmacovigilance Agreement” shall have the meaning set forth in
Section 7.5.
     “PhRMA Code” shall mean the Pharmaceutical Research and Manufacturers of
America Code on Interactions with Healthcare Professionals, as hereafter amended
from time to time.
     “Product Liability Claim” shall have the meaning set forth in
Section 12.3(e).
     “Product Technical Complaint” shall mean any complaint that questions the
purity, identity, potency or quality of the Co-Promotion Collaboration Product,
its packaging or labeling or the compliance of any batch of the Co-Promotion
Collaboration Product with Applicable Laws including current Good Manufacturing
Practices; any complaint that concerns any incident that causes the Co-Promotion
Collaboration Product or its labeling to be mistaken for, or applied to, another
article; any bacteriological contamination or significant chemical, physical or
other change or deterioration in the Co-Promotion Collaboration Product; any
failure of one or more batches of the Co-Promotion Collaboration Product to meet
the specifications therefor in the NDA; or any complaint or evidence of
tampering with the Co-Promotion Collaboration Product.
     “Publishing Party” shall have the meaning set forth in Section 16.8.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



     “Recall” shall have the meaning set forth in Section 7.4(a).
     “Regulatory Approval Date” shall mean the date of receipt of United States
Regulatory Approval with respect to the Co-Promotion Collaboration Product,
December 20, 2005.
     “Sales Force Expenses” shall mean those costs that are identified below and
that are incurred by a party beginning [ * ], in each case consistent with and
specifically identifiable to the establishment and maintenance of sales
personnel (including a field-based sales force and regional managers) to the
extent such personnel are, or will be, assigned to selling Co-Promotion
Collaboration Product in the United States: (a) [ * ]; (b) [ * ]; (c) [ * ]; (d)
[ * ]; (e) [ * ]; and (f) [ * ].
     “Sales FTE” shall mean a full-time equivalent (based on a full-time
equivalent year of 2,080 hours, inclusive of vacation time and holidays)
field-based pharmaceutical sales representative, district sales manager, or
sales trainer who promotes a Co-Promotion Collaboration Product in the United
States during the Term and who satisfies each of the following criteria:

  (1)   [ * ];     (2)   [ * ];     (3)   [ * ];     (4)   [ * ]; and     (5)  
[ * ].

     “SEC” shall mean the United States Securities and Exchange Commission.
     “Serious Adverse Event” shall mean any serious and unexpected adverse drug
experience, as defined in 21 C.F.R. Section 314.80 or Section 312.32, associated
with the use of the Co-Promotion Collaboration Product in humans, whether or not
considered drug-related.
     “Sub-Committees” shall mean the JDC, the JFC and the JMC, and any other
sub-committee(s) appointed by the Executive Committee from time to time pursuant
to Section 3.3(h) of the Collaboration Agreement; any reference to a committee
or sub-committee in this Agreement shall refer to an existing Sub-Committee.
     “Target Healthcare Professionals” shall mean physicians who are cancer
specialists, radiologists or other prescribers of oncology therapeutics,
including persons lawfully influencing (or in a position to lawfully influence)
the opinions of such persons, in each case who are authorized by Applicable Laws
to prescribe the Co-Promotion Collaboration Product.
     “Term” shall have the meaning set forth in Section 10.1.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



     “Third Party” shall mean any person or entity other than Bayer or Onyx, or
an Affiliate of either of them.
     “United States” shall mean the United States of America, its territories
and possessions.
     “United States Regulatory Approval” shall mean approval by the FDA or any
successor entity of an NDA or other applicable filing and satisfaction of any
related applicable FDA registration and notification requirements (if any),
together with any pricing approvals and labeling approvals.
     “US COGS” shall mean, for sales of the Co-Promotion Collaboration Product
in the United States, [ * ]
     “US Sublicense Revenues” shall mean all revenues received from Third
Parties as consideration for the sublicensing of the manufacture, use and/or
sale of the Co-Promotion Collaboration Product in the United States.
     “US Third Party Royalties” shall mean those royalties payable to a Third
Party in respect of the import, sale, offer for sale, use or manufacture of the
Co-Promotion Collaboration Product in the United States.
     “Weighted Average” shall mean X where X= [ * ] ÷ m, and where:
n1 is the number of [ * ];
d1 is the number of [ * ];
n2 is the number of [ * ];
d2 is the number of [ * ];
d1 + d2 shall [ * ]; and
m is the aggregate number of [ * ].
     For example: If the Co-Promotion Program requires that each party [ * ],
the Weighted Average would equal:
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



ARTICLE II
GRANTS OF RIGHTS
     Section 2.1 Co-Promotion Rights Relating to the Co-Promotion Collaboration
Product.
          (a) Pursuant to Section 13.4 of the Collaboration Agreement, Onyx has
exercised its option to Co-Promote the Co-Promotion Collaboration Product in the
United States. Subject only to Onyx’s compliance with the terms and conditions
of the Collaboration Agreement relating to payment of one-half of the
Co-Development Costs incurred worldwide for such Co-Promotion Collaboration
Product (excluding Japan), Onyx has the right, on an exclusive basis together
with Bayer, to Co-Promote the Co-Promotion Collaboration Product in the United
States during the Term, upon and subject to the terms and conditions set forth
in this Agreement.
          (b) Subject only to Onyx’s compliance with the terms and conditions of
the Collaboration Agreement relating to payment of one-half of the
Co-Development Costs incurred worldwide for such Co-Promotion Collaboration
Product (excluding Japan), Bayer hereby undertakes its rights to Co-Promote the
Co-Promotion Collaboration Product in the United States together with Onyx
during the Term, upon and subject to the terms and conditions set forth in this
Agreement.
     Section 2.2 Co-Promotion Rights of other Collaboration Products, if any.
Notwithstanding anything to the contrary contained herein, Onyx shall retain an
option, pursuant to Section 13.4 of the Collaboration Agreement, to co-promote
in the United States any other Collaboration Product (as such term is defined in
the Collaboration Agreement) that receives United States Regulatory Approval,
provided Onyx has paid one-half of the Co-Development Costs incurred worldwide
for such Collaboration Product (excluding Japan). If Onyx exercises its right to
co-promote another such Collaboration Product, the parties shall confer and
enter into a separate definitive agreement substantially similar to this
Agreement pertaining to such other Collaboration Product.
ARTICLE III
MANAGEMENT
     Section 3.1 Overview. The parties, by mutual consent, have treated the JRDC
(as defined in the Collaboration Agreement) as the Executive Committee since the
first two (2) calendar quarters of 2004 (the “Executive Committee” or “EC”). The
activities of the parties under the Collaboration Agreement and this Agreement
shall also be supervised and managed by the Executive Committee in accordance
with the procedural and governance provisions of the Collaboration Agreement (as
it may be hereafter amended from time to time). Nothing contained in this
Agreement shall be construed to expand the authority of the Executive Committee.
The Executive Committee shall perform the specific functions set forth in the
Collaboration Agreement and in this Agreement, including the following
additional general tasks in connection with the management of the Co-Promotion:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



               (a) determine the overall strategy for the Co-Promotion in the
manner contemplated by this Agreement;
               (b) review and approve the Co-Promotion Program and Budget and
all Co-Promotion Marketing Expenses;
               (c) assess and determine if any Third Party technology should be
acquired or licensed for purposes of commercialization of the Co-Promotion
Collaboration Product;
               (d) establish and delegate duties and responsibilities to other
sub-committees on an “as-needed” basis to oversee particular projects or
activities, including without limitation the Sub-Committees, by resolution
without amending this Agreement or the Collaboration Agreement, pursuant to its
powers under Section 3.3(h) of the Collaboration Agreement;
               (e) oversee and approve the activities of the Sub-Committees;
               (f) address disputes and disagreements arising in the
Sub-Committees;
               (g) if either party desires to utilize its Sales FTEs for the
marketing and sale of one or more additional products with the Co-Promotion
Collaboration Product, the EC shall determine [ * ] the number of Sales FTEs
such party would be required to use to promote said multiple products so that
such party’s allocation of Sales FTE effort promoting the Co-Promotion
Collaboration Product is equivalent to the number of Sales FTEs for that party
as was set by the EC. Notwithstanding the foregoing, in the event the Executive
Committee is unable to reach agreement within [ * ] as to such [ * ], then [ * ]
within [ * ], [ * ]. Such [ * ] shall [ * ] and shall [ * ]. Such party shall
rely on the [ * ] to ensure that its allocation of Sales FTE effort promoting
the Co-Promotion Collaboration Product is equivalent to the number of Sales FTEs
for that party as set by the EC; and
               (h) perform any other functions as appropriate to further the
purposes of this Agreement as expressly set forth herein or as otherwise
determined by the parties.
     Section 3.2 Joint Marketing Committee.
          (a) Formation and Membership. The Joint Marketing Committee (the
“JMC”) shall consist of up to six (6) members, with up to three (3) each
appointed by Onyx and Bayer, provided that one (1) member of each party will be
a Vice-President of Sales and/or Marketing, or equivalent thereto, for such
party. In the event the Executive Committee shall decide at any time to disband
the JMC, all powers and delegated authority of the JMC shall automatically
revert, without further action, to the Executive Committee. Notwithstanding
anything to the contrary contained herein, the authority of the JMC shall be
limited to the authority conferred upon it by the Executive Committee; nothing
contained in this Agreement shall be construed to permanently fix or establish
the powers and duties of the JMC, and the Executive Committee shall be free to
expand or contract the powers conferred upon the JMC
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



from time to time. Members of the JMC shall be composed of senior executives of
each party authorized to make decisions with respect to the matters within the
scope of the JMC’s authority. An alternate member designated by a party may
serve temporarily in the absence of a permanent member designated by such party.
Each party shall appoint and replace its representatives to the JMC, as
appropriate during the Co-Promotion.
          (b) Functions and Powers of the Joint Marketing Committee. The
Co-Promotion activities of the parties under this Agreement shall be supervised
and managed by the JMC. The JMC shall perform the specific functions set forth
in this Agreement, and in addition shall perform the following general tasks in
managing the Co-Promotion:
               (i) prepare the Co-Promotion Program and Budget for submission to
the Executive Committee on an annual basis not later than [ * ];
               (ii) oversee implementation of the Co-Promotion Program and
Budget;
               (iii) direct and oversee all marketing activities concerning the
Co-Promotion Collaboration Product (whether conducted directly by the parties or
through Third Party vendors);
               (iv) prepare the sales strategy for the Co-Promotion
Collaboration Product, including the development of the Call Plan (if
applicable);
               (v) establish and delegate duties to other Sub-Committees on an
“as-needed” basis for purposes of advising the JMC as to matters within its
responsibilities; and
               (vi) perform any other functions as appropriate to further the
purposes of this Agreement as determined by the provisions hereof or by the
Executive Committee.
     Section 3.3 Committee Decision Making. Subject to the terms of Section 3.2
above, the JMC shall take action by unanimous vote with each party having a
single vote, irrespective of the number of such party’s representatives actually
in attendance. The members of the JMC shall act in good faith to cooperate with
one another to reach agreement with respect to issues to be decided by the
Sub-Committee. If the JMC is unable to reach unanimous consent on any matter
over which the JMC has authority within [ * ] of the first consideration of such
matter, the matter shall be referred to the Executive Committee for decision.
     Section 3.4 Obligations of the Parties. Onyx and Bayer shall provide the
Executive Committee and the Joint Marketing Committee and their authorized
representatives with reasonable access during regular business hours to all
records, documents and information relating to this Co-Promotion which such
Committee may reasonably require in order to perform its obligations hereunder,
provided that if such records, documents and information are under a bona fide
obligation of confidentiality to a Third Party, then Onyx or Bayer, as the case
may be, may withhold access thereto to the extent necessary to satisfy such
obligation. In addition, the parties agree to exercise Commercially Reasonable
Efforts to provide one another with reasonable contractual rights of access to
all such Third Party records, documents and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



information in connection with the execution of new (or amended) Third Party
contracts entered into from time to time during the Term.
ARTICLE IV
RESPONSIBILITIES OF ONYX
     Section 4.1 Promotion of the Co-Promotion Collaboration Product by Onyx.
          (a) Throughout the Term, Onyx shall contribute fifty percent (50%) of
the overall number of Sales FTEs required by the Co-Promotion Program as
developed by the JMC and approved by the Executive Committee. Onyx shall use its
Commercially Reasonable Efforts to market and promote the Co-Promotion
Collaboration Product to Target Healthcare Professionals in the United States in
accordance with the then-current Co-Promotion Program, and shall perform
additional services assigned to it from time to time by the Executive Committee.
Subject to Section 4.1(b), the exact number of Sales FTEs to be provided by Onyx
will be determined by the JMC and approved by the Executive Committee and
established under and pursuant to the Co-Promotion Program.
          (b) (i) Onyx shall provide a minimum Weighted Average of not less than
[ * ] of all [ * ] assigned to Onyx in each [ * ] of each [ * ] of the Term. In
the event that Onyx provides less than a Weighted Average of [ * ] of all [ * ]
assigned to Onyx for any given [ * ] following the first Contract Year (based on
the Weighted Average number of [ * ] for each [ * ] of the relevant [ * ], on an
average basis), then Onyx shall incur a [ * ] calculated as follows:
     [ * ]
Any [ * ] due and payable under this Section will be due to Bayer no later than
thirty (30) days following the expiration of the [ * ] that gave rise to the [ *
]. In the event that the parties disagree whether Onyx has satisfied its
obligation to provide a Weighted Average of [ * ] of all [ * ] assigned to Onyx
in the given period, the matter shall be reviewed by the JFC for up to [ * ]
days in an attempt to resolve the matter. In the event the JFC cannot resolve
the issue within such time period, either party shall be entitled to submit the
issue to the Executive Committee for resolution pursuant to Article 25 of the
Collaboration Agreement.
               (ii) Onyx shall provide at least [ * ] of the [ * ] for each [ *
] period beginning on each anniversary of commercial launch of the Co-Promotion
Collaboration Product. The initial [ * ] shall be equal to the [ * ]. In each
case the Onyx sales force fails to meet [ * ] of the [ * ] for a [ * ], Onyx
shall [ * ] of the applicable Sales FTE rate for such year. The determination of
whether the [ * ] have been met shall be measured within [ * ] days following
each anniversary of a commercial launch, and shall begin on the second
anniversary of the commercial launch. For clarity, the [ * ] provided in this
Section 4.1(b)(ii) shall be additive to the [ * ] set forth in
Section 4.1(b)(i).
          (c) Unless the parties otherwise agree, Onyx shall provide fifty
percent (50%) of the overall number of MSLs required by the Co-Promotion Program
to support the Co-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



Promotion Collaboration Product, and Onyx shall be solely responsible for 100%
of its own MSL Expenses, unless otherwise provided under Section 8.4(a) below.
          (d) The MSLs provided by Onyx, together with the MSLs provided by
Bayer, shall develop for approval by the JMC an integrated medical affairs
program and policies thereto approved by the MSLs of each party that includes [
* ] from the appropriate MSLs to any query from the field or from either party.
          (e) In performing its duties hereunder, Onyx shall, and shall cause
its employees to: (i) [ * ]; and (ii) [ * ]. No employee of Onyx shall make any
representation, statement, warranty or guaranty with respect to the Co-Promotion
Collaboration Product that is not consistent with current labeling of the
Co-Promotion Collaboration Product or Marketing Materials developed in
conformity with Section 6.2(a) hereof, that is deceptive or misleading or that
disparages the Co-Promotion Collaboration Products or the good name, goodwill
and reputation of Bayer. Onyx shall use Commercially Reasonable Efforts to
ensure that its services delivered pursuant to this Agreement will be provided
in a professional, ethical and competent manner.
     Section 4.2 CRM System and Sales/Prescriber Data. Bayer shall [ * ]
exercise Commercially Reasonable Efforts to [ * ] to the CRM System with [ * ]
to include Onyx as a licensee and subscriber. Such [ * ] shall provide that
Bayer and Onyx shall be [ * ] to the CRM System and to [ * ] related to the
Co-Promotion Collaboration Product. Notwithstanding the foregoing, each party’s
sales representatives shall be responsible for providing information on an
ongoing basis as requested in the CRM System, including without limitation [ * ]
information. Information contained in the CRM System pertaining to Onyx shall be
treated as Confidential Information of Onyx and shall not be used or disclosed
to Third Parties without Onyx’s prior written approval or direction, unless
otherwise required by Applicable Laws.
     Section 4.3 Onyx Sales Force.
          (a) The parties agree, for purposes of this Agreement, that each Sales
FTE shall initially be assigned a Sales FTE rate of [ * ], which rate is based
upon Bayer’s and Onyx’s [ * ]. The Sales FTE rate shall be adjusted annually by
the Executive Committee in connection with the approval of the Budget and shall
be [ * ]; provided, however, that in the event the Executive Committee is unable
to adjust the Sales FTE rate by [ * ] of the calendar year preceding the
adjustment year due to any deadlock of the Executive Committee, the Sales FTE
rate shall be adjusted to reflect any [ * ]. Onyx shall be solely responsible
for all of its own Sales Force Expenses in promoting the Co-Promotion
Collaboration Product, unless otherwise provided under Section 8.4(a) below.
Each Sales FTE of Onyx shall be an employee of Onyx and shall remain under the
direct and exclusive authority, supervision and control of Onyx at all times
during the Term. Onyx shall supervise and maintain such competent and qualified
sales representatives as may be required to promote the Co-Promotion
Collaboration Product as provided herein and in the Co-Promotion Program and
shall cause the sales force to meet the Performance Qualifications. In the event
that Onyx commences sales of another product using the same sales force as used
to promote the Co-Promotion Collaboration Product, Onyx shall still
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



be obligated to satisfy its obligations hereunder, including without limitation
to provide its minimum number of Equivalent Sales FTEs required to promote the
Co-Promotion Collaboration Product. Onyx shall not [ * ] without the prior
approval of the Executive Committee. For the period commencing on the
Co-Promotion Effective Date and for [ * ] thereafter, Onyx shall [ * ];
provided, however, that (subject to Section 4.1(a)) Sales FTEs may be added or
removed at the discretion of Onyx.
          (b) Subject to Section 6.2(a), all written, electronic and visual
communications provided to any of Onyx’s sales representatives regarding
strategy, positioning or selling messages for the Co-Promotion Collaboration
Product will be subject to review and approval by the [ * ] to ensure uniform
messaging and execution. The costs and expenses of providing such written,
electronic and visual communications shall be considered Allowable Co-Promotion
Expenses.
ARTICLE V
RESPONSIBILITIES OF BAYER
     Section 5.1 Promotion of the Co-Promotion Collaboration Product by Bayer.
          (a) Throughout the Term, Bayer shall contribute fifty percent (50%) of
the overall number of Sales FTEs required by the Co-Promotion Program as
developed by the JMC and approved by the Executive Committee. Bayer shall use
its Commercially Reasonable Efforts to market and promote the Co-Promotion
Collaboration Product to Target Healthcare Professionals in the United States in
accordance with the then-current Co-Promotion Program, and shall perform
additional services assigned to it from time to time by the Executive Committee.
Subject to Section 5.1(b), the exact number of Sales FTEs to be provided by
Bayer will be determined by the JMC and approved by the Executive Committee and
established under and pursuant to the Co-Promotion Program.
          (b) (i) Bayer shall provide a minimum Weighted Average of not less
than [ * ] of all [ * ] assigned to Bayer in each [ * ] of [ * ] of the Term. In
the event that Bayer provides less than a Weighted Average of [ * ] of all [ * ]
assigned to Bayer for any given [ * ] following the first Contract Year (based
on the Weighted Average number of [ * ] for each [ * ] of the relevant [ * ] on
an average basis), then Bayer shall incur a [ * ] calculated as follows:
     [ * ]
Any [ * ] due and payable under this Section will be due to Onyx no later than
thirty (30) days following the expiration of the [ * ] that gave rise to the [ *
]. In the event that the parties disagree whether Bayer has satisfied its
obligation to provide a Weighted Average of [ * ] of all [ * ] assigned to Bayer
in the given period, the matter shall be reviewed by the JFC for up to [ * ]
days in an attempt to resolve the matter. In the event the JFC cannot resolve
the issue within such time period, either party shall be entitled to submit the
issue to the Executive Committee for resolution pursuant to Article 25 of the
Collaboration Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



               (ii) Bayer shall provide at least [ * ] of the [ * ] for each [ *
] period beginning on each anniversary of commercial launch of the Co-Promotion
Collaboration Product. The initial [ * ] shall be equal to the [ * ]. In each
case the Bayer sales force fails to meet [ * ] of the [ * ] for a [ * ], Bayer
shall [ * ] of the applicable Sales FTE rate for such year. The determination of
whether the [ * ] have been met shall be measured within [ * ] following each
anniversary of a commercial launch, and shall begin on the second anniversary of
the commercial launch. For clarity, the [ * ] provided in this
Section 5.1(b)(ii) shall be additive to the [ * ] set forth in
Section 5.1(b)(i).
          (c) Unless the parties otherwise agree, Bayer shall provide fifty
percent (50%) of the overall number of MSLs required by the Co-Promotion Program
to support the Co-Promotion Collaboration Product, and Bayer shall be solely
responsible for 100% of its own MSL Expenses, unless otherwise provided under
Section 8.4(a) below.
          (d) The MSLs provided by Bayer, together with the MSLs provided by
Onyx, shall develop for approval by the JMC an integrated medical affairs
program and policies thereto approved by the MSLs and the Regional Sales Manager
of each party that includes [ * ] from the appropriate MSLs to any query from
the field or from either party.
          (e) In performing its duties hereunder, Bayer shall, and shall cause
its employees to: (i) [ * ]; and (ii) [ * ]. No employee of Bayer shall make any
representation, statement, warranty or guaranty with respect to the Co-Promotion
Collaboration Product that is not consistent with current labeling of the
Co-Promotion Collaboration Product or Marketing Materials developed in
conformity with Section 6.2(a) hereof, that is deceptive or misleading or that
disparages the Co-Promotion Collaboration Products or the good name, goodwill
and reputation of Onyx. Bayer shall use Commercially Reasonable Efforts to
ensure that its services delivered pursuant to this Agreement will be provided
in a professional, ethical and competent manner.
          (f) In the event the Executive Committee decides to promote the
Co-Promotion Collaboration Product to healthcare professionals in the [ * ]
field, [ * ] shall be included in such promotion activities. The Executive
Committee shall determine the appropriate weighting of such sales effort, taking
into consideration the [ * ]. Under such circumstances, other promotion
activities undertaken by Bayer and Onyx related to the Co-Promotion
Collaboration Product shall then be adjusted in order to maintain equality in
overall sales efforts by each party.
     Section 5.2 CRM System and Sales/Prescriber Data. As set forth in
Section 4.2 above, Bayer shall [ * ] exercise Commercially Reasonable Efforts to
[ * ] to the CRM System with [ * ] to include Onyx as a licensee and subscriber.
Such [ * ] shall provide that Bayer and Onyx shall be [ * ] to the CRM System
and to [ * ] related to the Co-Promotion Collaboration Product. Notwithstanding
the foregoing, each party’s sales representatives shall be responsible for
providing information on an ongoing basis as requested in the CRM System,
including without limitation [ * ] information. Information contained in the CRM
System pertaining to Bayer shall be treated as Confidential Information of Bayer
and shall not be used or disclosed to
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



Third Parties without Bayer’s prior written approval or direction, unless
otherwise required by Applicable Laws.
     Section 5.3 Bayer Sales Force.
          (a) The parties agree, as specified in Section 4.3 above, each Sales
FTE shall initially be assigned a Sales FTE value of [ * ], which rate is based
upon Bayer’s and Onyx’s [ * ]. The Sales FTE rate shall be adjusted annually by
the Executive Committee in connection with the approval of the Budget and shall
be the [ * ]; provided, however, that in the event the Executive Committee is
unable to adjust the Sales FTE rate by [ * ] of the calendar year preceding the
adjustment year due to any deadlock of the Executive Committee, the Sales FTE
rate shall be adjusted to reflect any [ * ]. Bayer shall be solely responsible
for all of its own Sales Force Expenses in promoting the Co-Promotion
Collaboration Product, unless otherwise provided under Section 8.4(a) below.
Each Sales FTE of Bayer shall be an employee of Bayer and shall remain under the
direct and exclusive authority, supervision and control of Bayer at all times
during the Term. Bayer shall supervise and maintain such competent and qualified
sales representatives as may be required to promote the Co-Promotion
Collaboration Product as provided herein and in the Co-Promotion Program and
shall cause the sales force to meet the Performance Qualifications. In the event
that Bayer commences sales of another product using the same sales force as used
to promote the Co-Promotion Collaboration Product, Bayer shall still be
obligated to satisfy its obligations hereunder, including without limitation to
provide its minimum number of Equivalent Sales FTEs required to promote the
Co-Promotion Collaboration Product. Bayer shall not [ * ] without the prior
approval of the Executive Committee. For the period commencing on the
Co-Promotion Effective Date and for [ * ] months thereafter, Bayer shall [ * ];
provided, however, that (subject to Section 5.1(a)) Sales FTEs may be added or
removed at the discretion of Bayer.
          (b) Subject to Section 6.2(a), all written, electronic and visual
communications provided to any of Bayer’s sales representatives regarding
strategy, positioning or selling messages for the Co-Promotion Collaboration
Product will be subject to review and approval by the [ * ] to ensure uniform
messaging and execution. The costs and expenses of providing such written,
electronic and visual communications shall be considered Allowable Co-Promotion
Expenses.
     Section 5.4 Manufacture, Shipment, Booking, Invoicing, etc. of the
Co-Promotion Collaboration Product.
          (a) Bayer (and/or its Affiliates) shall have the sole responsibility
for the manufacture, shipment, distribution, warehousing, sale, invoicing, order
entry and acknowledgement with regard to sales of the Co-Promotion Collaboration
Product, for the collection of receivables resulting from sales of the
Co-Promotion Collaboration Product in the United States, and for recording of
Collaboration Revenue in Bayer’s electronic sales activity tracking system. If
for any reason Onyx receives orders for Co-Promotion Collaboration Products,
Onyx shall immediately and accurately forward such orders to Bayer (or, if so
directed by Bayer, to Bayer’s wholesalers) as soon as practicable.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



          (b) Bayer shall manufacture and supply all Co-Promotion Collaboration
Product for the United States pursuant to Article 19 of the Collaboration
Agreement. Bayer shall manufacture such Co-Promotion Collaboration Product in
accordance with Good Manufacturing Practices and any other applicable regulatory
or legal requirements. All Co-Promotion Collaboration Products supplied by Bayer
shall conform to all then-applicable specifications set forth in the United
States Regulatory Approval for the Co-Promotion Collaboration Products. Bayer
shall annually review the fixed and variable unit costs of such Co-Promotion
Collaboration Product and shall advise the Executive Committee of [ * ].
          (c) Onyx may make recommendations to the Executive Committee from time
to time regarding pricing strategies for the Co-Promotion Collaboration Product
in the United States during the Term. The Executive Committee may make
recommendations to Bayer from time to time regarding pricing strategies for the
Co-Promotion Collaboration Product during the Term. Notwithstanding
recommendations received from the Executive Committee, Bayer shall have the
sole, exclusive and final authority to determine the price of the Co-Promotion
Collaboration Product during the Term, including price increases and decreases
and the timing thereof. Notwithstanding the foregoing, nothing contained in this
Section 5.4(c) shall be construed to modify or amend Bayer’s general obligations
as set forth in the last sentence of Section 13.12 of the Collaboration
Agreement.
          (d) In addition to the foregoing, Bayer will use Commercially
Reasonable Efforts during the Term to provide the following services in relation
to the parties’ marketing and sale of the Co-Promotion Collaboration Product:
(i) [ * ]; (ii) [ * ]; (iii) [ * ]; (iv) [ * ]; (v) [ * ]; (vi) [ * ]; (vii) [ *
]; (viii) [ * ]; (ix) [ * ]; (x) [ * ]; and (xi) [ * ] (collectively, the “Bayer
Marketing Services”). As further set forth in Section 8.9, the Budget for each
Contract Year shall provide for the [ * ] for each of the components of the
Bayer Marketing Services (as described in subclauses (i) through (xi) above),
and Bayer agrees to charge, as compensation for the Bayer Marketing Services, [
* ] of the annual amount specified by the Budget for such Bayer Marketing
Services during the Contract Year in question. Any disputes regarding the
allocation methodology or the amount to be budgeted for the Bayer Marketing
Services in connection with the marketing and sale of the Co-Promotion
Collaboration Product shall be resolved by the Executive Committee (and, in the
absence of such resolution, in the manner specified by Article XV hereof);
provided, however, that Bayer reserves the right to [ * ] of the Bayer Marketing
Services in the [ * ] as to the [ * ]. Onyx covenants and agrees that (except as
expressly provided in this Section 5.4(d)), unless otherwise agreed by the
parties, Onyx will [ * ].
ARTICLE VI
EMPLOYEES; TRAINING AND MARKETING MATERIALS
     Section 6.1 Compensation of Sales Representatives. The Executive Committee
(or any duly constituted sub-committee thereof) shall adopt an annual plan
providing for incentive compensation awards and performance metrics attributable
to the sale of the Co-Promotion Collaboration Product. Such annual incentive
compensation plans shall be applicable to [ * ]. Notwithstanding the foregoing,
each party shall [ * ] to its own sales representatives, and each
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



party may, [ * ], provide additional [ * ] offered to sales representatives in
the pharmaceutical industry. Either party may also provide [ * ] to its sales
representatives.
          (a) Each of the parties agrees to make its sales representatives and
MSLs available for Co-Promotion Collaboration Product training with respect to
the marketing and sale of the Co-Promotion Collaboration Product. Bayer and Onyx
shall [ * ] on the content and curriculum of Co-Promotion Collaboration Product
training programs for each of Onyx’s and Bayer’s sales forces and MSLs subject [
* ] to [ * ] of all training program content and materials and separately to [ *
] prior to implementation of such training programs. Bayer and Onyx shall [ * ]
in Co-Promotion Collaboration Product training materials developed hereunder;
provided, however, that such training materials may not be used by either party
in any manner inconsistent with the express terms and conditions of this
Agreement without the consent of the other party.
          (b) Each of the parties shall conduct such Co-Promotion Collaboration
Product training of its own sales force and of its own MSLs. If the parties
decide to conduct joint training of their sales forces and MSLs, then such
Co-Promotion Collaboration Product training shall be carried out at such time(s)
and location(s) as agreed upon by the parties from time to time. As additional
members are added to the parties’ respective sales forces and MSL teams
responsible for marketing and supporting the Co-Promotion Collaboration Product,
training will be given to groups of the newly added members. Unless the parties
otherwise agree, the costs of [ * ] for the parties’ personnel for all such
Co-Promotion Collaboration Product-specific training shall be a Sales Force
Expense and/or MSL Expense, with each party solely responsible for its own
expenses related thereto.
          (c) Each of Bayer and Onyx agrees to provide regular healthcare
compliance training to its employees involved in the sales, marketing, promotion
of, or price reporting for, the Co-Promotion Collaboration Product as
appropriate and necessary that meets the training requirements and standards
established by the JMC, and that will, at a minimum, cover the content and
frequency of the training required by the [ * ].
     Section 6.2 Marketing Materials.
          (a) The JMC shall direct and approve the development of all sales,
promotion and advertising materials, regardless of form (“Marketing Materials”),
relating to the Co-Promotion Collaboration Product; provided, however, that the
form and content of said marketing materials shall be subject to [ * ]. The
parties shall jointly own all right, title and interest in all Marketing
Materials. Notwithstanding the foregoing, nothing contained in this
Section 6.2(a) shall be construed to override, amend, modify or restate Bayer’s
right to determine the global marketing strategy and message for the
Co-Promotion Collaboration Product under Sections 13.1 and 13.2 of the
Collaboration Agreement.
          (b) Whenever Marketing Materials are presented and described to the
medical community (including, for example, the physician, pharmacy,
governmental, reimbursement and hospital sectors), the parties will be presented
and described as joining in the promotion of the Co-Promotion Collaboration
Product in the United States. All Marketing Materials will state this
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



arrangement and will display the names and logos of the parties with [ * ], as
and to the extent permitted by Applicable Laws.
          (c) Each party will exercise Commercially Reasonable Efforts to ensure
that its Sales FTEs and MSLs: (i) do not modify, alter, amend, adjust or mask
any portion of the Marketing Materials in any way, and (ii) do not use or
distribute any marketing materials other than the Marketing Materials approved
by the parties for use in connection with the marketing and sale of the
Co-Promotion Collaboration Product hereunder. Each party will promptly notify
the other party and take all necessary corrective action in the event a party
learns that any such modification, alteration, amendment, adjustment or masking,
or any such use or distribution of unapproved marketing materials has taken
place. In addition, each party reserves the right to [ * ] who cause such party
to [ * ] of this Agreement.
          (d) Each party will exercise Commercially Reasonable Efforts to follow
all plans and directives of the Executive Committee (or any duly constituted
Sub-Committee thereof) concerning marketing, and any and all related activities,
including without limitation any such plans and directives related to the Call
Plan (if applicable) and the appropriate Target Healthcare Professionals in
connection with the marketing and sale of the Co-Promotion Collaboration
Product.
     Section 6.3 [ * ] of Employees. The parties hereby agree that, [ * ]
neither will, directly or indirectly, [ * ]; provided, however, that the [ * ]
shall not be deemed to violate the foregoing provision.
     Section 6.4 Promotion of [ * ]. The parties’ respective sales forces
responsible for marketing the Co-Promotion Collaboration Product shall not
market a [ * ] without the prior written consent of the other party.
ARTICLE VII
REGULATORY MATTERS
     Section 7.1 Licenses. Each party hereto shall, at its sole cost and
expense, maintain in full force and effect all necessary licenses, permits and
other authorizations required by contract and/or by Applicable Laws to carry out
its duties and obligations under this Agreement.
     Section 7.2 Labeling and Marketing Materials. No Co-Promotion Collaboration
Product labeling, package inserts, monographs, packaging for the Co-Promotion
Collaboration Product or Marketing Materials may be used or distributed by the
parties unless such labeling, package inserts, monographs, packaging for the
Co-Promotion Collaboration Products or Marketing Materials have been approved in
advance in accordance with Section 6.2(a) hereof.
     Section 7.3 Efficacy and Safety Information. Bayer shall furnish Onyx with
efficacy and safety information reasonably requested by Onyx to assist Onyx in
promoting the Co-Promotion Collaboration Product to Target Healthcare
Professionals in the United States, including without limitation relevant
clinical and safety data included in the NDA for the Co-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



Promotion Collaboration Product and additional information, if any, related to
the efficacy and safety profile of the Co-Promotion Collaboration Product.
     Section 7.4 Recalls.
          (a) Each party shall promptly notify the other party in writing if it
determines that any event, incident or circumstance has occurred which may
result in the need for a “recall” or “market withdrawal,” as such terms are
defined in 21 C.F.R. Part 7.3, of the Co-Promotion Collaboration Product in the
United States (“Permanent Recall”) or a “recall” or “market withdrawal”, as such
terms are defined in 21 C.F.R. Part 7.3, of the Co-Promotion Collaboration
Product in the United States that is limited in territory or as to any lot(s) or
batches of the Co-Promotion Collaboration Product (“Limited Recall” and
collectively with Permanent Recall, a “Recall”).
          (b) If either party gives a notice described in Section 7.4(a), and [
* ], the Executive Committee will immediately meet and confer regarding the
advisability of a Recall (which conference may be in the form of a telephone
conference or video conference). If [ * ], the Executive Committee may provide
its recommendation to [ * ] on the course of action preferred by that Committee.
Notwithstanding the foregoing, nothing contained herein shall be construed to
imply any right of [ * ], to consent to any decision by [ * ] to discontinue,
temporarily or permanently or on a limited basis, the distribution and sale of
the Co-Promotion Collaboration Product. [ * ] will have sole responsibility for
and will make all decisions with respect to any recall, market withdrawal, or
any other corrective action of similar nature related to the Co-Promotion
Collaboration Product. [ * ] shall be solely responsible for interactions with
the FDA or other Governmental and Regulatory Authorities with regard to any such
corrective action, except that [ * ] may take such actions as may be required of
it by Applicable Laws. In all matters subject to this Section 7.4(b): (i) [ * ]
shall notify and consult with [ * ] as promptly as reasonably practicable taking
into account all relevant circumstances, and (ii) if [ * ] decides that a Recall
is necessary, it will notify the [ * ] by telephone or in writing in advance of
initiating or publicly announcing such Recall.
          (c) If [ * ] makes a determination that a Limited Recall of the
Co-Promotion Collaboration Product is necessary but [ * ] disagrees with such
determination, [ * ] may initiate a joint discussion by the parties of such
issue with [ * ] within [ * ] days of such determination, and such [ * ] shall
make its decision within a reasonable period of time not to exceed [ * ] days of
the [ * ] receipt of notice of the determination. If such [ * ] advises the
parties that [ * ] believes there should be a Limited Recall, the parties shall
voluntarily implement a Limited Recall of the Co-Promotion Collaboration
Product.
          (d) If [ * ] makes a determination that a Permanent Recall of the
Co-Promotion Collaboration Product is necessary but [ * ] disagrees with such
determination, [ * ] shall have the right to [ * ] with respect to the
Co-Promotion Collaboration Product and to [ * ] with respect to the Co-Promotion
Collaboration Product. In such case, [ * ] in the [ * ]. [ * ] shall thereafter
have exclusive authority and control over the commercialization of Co-Promotion
Collaboration Product in the [ * ]. [ * ] shall thereafter receive [ * ]
realized from the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------



 



sale of Co-Promotion Collaboration Product [ * ]. Such [ * ] arrangement shall
continue until [ * ], and the provisions of Sections 16.7 through 16.13 of the
Collaboration Agreement shall apply to such payments.
          (e) Any documented, direct, out-of-pocket costs paid or accrued by a
party with respect to participating in such Recall, market withdrawal, or other
corrective action will be an [ * ]; provided, however that if such recall,
market withdrawal or other corrective action was caused by (i) a party’s
negligence, malfeasance, or willful misconduct occurring while the Co-Promotion
Collaboration Product was under such party’s control, or (ii) a Material Breach,
such party will reimburse the other for such costs and they will not be deemed [
* ].
     Section 7.5 Pharmacovigilance Agreement. Promptly after the Co-Promotion
Effective Date, the parties shall exercise Commercially Reasonable Efforts to
execute a [ * ] pharmacovigilance agreement (the “Pharmacovigilance Agreement”).
The Pharmacovigilance Agreement shall provide for, but not be limited to, the
exchange of (i) [ * ]; (ii) [ * ]; (iii) [ * ]; (iv) [ * ]; (v) [ * ]; (vi) [ *
]; and (vii) [ * ].
     Section 7.6 Transmittal of Advertisements and Promotional Labeling for
Drugs and Biologics for Human Use. Bayer’s LMR will be solely responsible for
submitting, recording and storing all FDA 2253 submissions.
ARTICLE VIII
ECONOMICS OF CO-PROMOTION; PROFIT SHARING
     Section 8.1 Overview. Pursuant to this Agreement, Onyx and Bayer shall
share equally in the Co-Promotion Marketing Profit or Loss, as the case may be,
generated by the promotion of Co-Promotion Collaboration Products in the United
States. As described more fully below, the Co-Promotion Marketing Profit or Loss
shall be determined pursuant to a Joint Profit and Loss Statement, as described
in Section 8.2, that will detail the Allowable Co-Promotion Expenses to be
deducted from Co-Promotion Net Sales in calculating Co-Promotion Marketing
Profit or Loss. Following such calculation, Co-Promotion Marketing Profit or
Loss shall be allocated fifty percent (50%) to each party. As further described
in (and subject to) Section 8.8 below, following the allocation of Co-Promotion
Marketing Profit between Bayer and Onyx and the subsequent deduction of one-half
of the aggregate Sales Force Expenses, MSL Expenses and Co-Development Costs
incurred by Onyx and Bayer, Bayer shall continue to be entitled to reduce
payments of Co-Promotion Marketing Profit otherwise due Onyx hereunder by the
amount of any special distribution as repayment of Development Payments made by
Bayer to Onyx under the Collaboration Agreement.
     Section 8.2 Joint Profit and Loss Statement. The reporting and
determination (subject to the provisions of this Article VIII) of Co-Promotion
Marketing Profit or Loss under this Agreement shall be governed by a joint
profit and loss statement (the “Joint Profit and Loss Statement”) to be prepared
by [ * ]. Such Joint Profit and Loss Statement shall be prepared and delivered
consistent with the provisions of Sections 8.3, 8.4 and 8.5 hereof, and all
other relevant terms and conditions of this Agreement, and shall be approved by
the Executive Committee.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------



 



     Section 8.3 Reporting Sales. Bayer shall report to Onyx and to the
Executive Committee sales of Co-Promotion Collaboration Products in the
following manner:
          (a) [ * ], Bayer shall report Gross Sales of Co-Promotion
Collaboration Product made in the United States for [ * ];
          (b) Within [ * ] days of the end of each of the [ * ] of each Contract
Year, Bayer shall report Co-Promotion Net Sales accrued in the United States for
Co-Promotion Collaboration Product for the preceding [ * ]; and
          (c) Within [ * ] days of the end of the [ * ] of each Contract Year,
Bayer shall report Co-Promotion Net Sales accrued in the United States for
Co-Promotion Collaboration Product for the [ * ].
     Section 8.4 Allowable Expenses.
          (a) Commencing for the Contract Year that begins on the Co-Promotion
Effective Date, and within [ * ] days of the end of each calendar month
thereafter and within [ * ] days of the end of each Contract Year thereafter,
each party shall provide the other party with a [ * ] report of that party’s
Allowable Co-Promotion Expenses incurred (each, an “Allowable Expense Report”)
setting forth the following information relating to the [ * ] and comparisons of
such information to the then-current Co-Promotion Program and Budget: the
party’s Allowable Co-Promotion Expenses showing each specific type of cost
included in the definition of Allowable Co-Promotion Expenses separately and
listing the project relating to each such cost, if applicable. Each party shall
be solely responsible for its own Sales Force Expenses and MSL Expenses in
promoting the Co-Promotion Collaboration Product, unless otherwise approved by
the Executive Committee and each of the parties agree that the parties have been
solely responsible for their own Sales Force Expenses and MSL Expenses since [ *
]. Notwithstanding the foregoing, if the parties decide to reallocate
responsibility for providing Sales FTEs and/or MSLs so that one party provides
less than fifty percent (50%) of the overall number of Sales FTEs and/or MSLs
required, then the party providing fewer than half of the overall Sales FTEs
and/or MSLs shall [ * ] (provided, however, that nothing contained in this
Section 8.4(a) shall be construed to entitle either party to [ * ] of Sales FTEs
or MSLs at a [ * ] that established from time to time by the Executive
Committee). The [ * ] made pursuant to the foregoing sentence with respect to
Sales FTEs shall [ * ]: (i) [ * ] and (ii) [ * ]. The [ * ] made pursuant to the
foregoing sentence with respect to MSLs shall [ * ]: (i) [ * ] and (ii) [ * ].
          (b) Each such Allowable Expense Report shall be delivered in a
mutually-agreeable electronic format to the extent possible or in hard copy
form. Each Allowable Expense Report shall be treated as Confidential Information
of the reporting party and, subject to Applicable Laws, shall not be disclosed
to Third Parties without such party’s prior written approval or direction.
Notwithstanding the foregoing, nothing contained in this Agreement shall prevent
either party from using the data in any Allowable Expense Reports in connection
with its compliance with its price reporting obligations under Applicable Laws
(provided, however, that each party shall use Commercially Reasonable Efforts to
protect Confidential Information of the other party).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------



 



          (c) The expenses included in the Joint Profit and Loss Statement and
submitted by each party shall [ * ] or [ * ], and all such expenses shall be
incurred pursuant to and consistent with the Co-Promotion Program and Budget or
as otherwise determined by the Executive Committee. Notwithstanding the
foregoing, nothing contained herein shall be construed to imply that either
party shall [ * ].
     Section 8.5 Determination of Marketing Profit and Loss. Within [ * ] days
following the end of each of the [ * ] of each Contract Year and [ * ] days
following the end of the [ * ] of each Contract Year, Bayer shall determine and
allocate Co-Promotion Marketing Profit or Loss, according to the Joint Profit
and Loss Statement to be approved by the Executive Committee under Section 8.2,
by subtracting from Collaboration Revenue the Allowable Co-Promotion Expenses.
The result of such calculation shall be deemed “Co-Promotion Marketing Profit or
Loss.” In the event of any dispute regarding these items, the matter shall be
reviewed by the JFC for up to [ * ] days in an attempt to resolve the matter. In
the event the JFC cannot resolve the issue within such time period, either party
shall be entitled to submit the issue for resolution pursuant to Article 25 of
the Collaboration Agreement.
     Section 8.6 Allocation of Marketing Profit and Loss and Related Payments.
          (a) The Co-Promotion Marketing Profit or Loss, as the case may be,
shall be divided equally between Bayer and Onyx.
          (b) If there is a Co-Promotion Marketing Profit for such quarter, then
Bayer shall make payment to Onyx within [ * ] days of the end of each quarter
and within [ * ] days of the end of each Contract Year so that each party will
receive an equal share of the Co-Promotion Marketing Profit for such quarter,
after giving effect to the Co-Promotion Net Sales invoiced by Bayer, any US
Sublicense Revenue, and the Allowable Co-Promotion Expenses borne by each party.
By way of example, if in a particular calendar quarter there was a Co-Promotion
Marketing Profit of [ * ], and during such quarter Onyx incurred Allowable
Co-Promotion Expense of [ * ], the balancing payment pursuant to this
Section 8.6(b) would be a payment by [ * ] which represents reimbursement of
Onyx’s Allowable Co-Promotion Expense plus Onyx’s fifty percent share (50%) of
the Co-Promotion Marketing Profit.
          (c) If there is a Co-Promotion Marketing Loss for such quarter, then
one party shall make a payment to the other party within [ * ] days of the end
of each quarter and within [ * ] days of the end of each Contract Year so that
each party will bear an equal share of the Co-Promotion Marketing Loss for such
quarter after giving effect to the Co-Promotion Net Sales invoiced by Bayer, any
US Sublicense Revenues, and the Allowable Co-Promotion Expenses borne by each
party. By way of example, if in a particular calendar quarter there was a
Co-Promotion Marketing Loss of [ * ], and during such quarter Onyx incurred
Allowable Co-Promotion Expenses of [ * ], the balancing payment pursuant to this
Section 8.6(c) would be a payment by [ * ], which represents Onyx’s fifty
percent (50%) share of the Co-Promotion Marketing Loss, less reimbursement of
Onyx’s Allowable Co-Promotion Expenses.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------



 



     Section 8.7 [ * ]. On a periodic basis as [ * ] available to Bayer, Bayer
shall [ * ] included within Co-Promotion Net Sales, US Sublicense Revenues,
and/or Allowable Co-Promotion Expenses to reflect the [ * ] then available.
     Section 8.8 Reimbursement of Development Payments. Pursuant to Section 16.3
of the Collaboration Agreement, within [ * ] days after the end of the relevant
calendar quarter, Bayer shall be entitled to receive a special distribution from
Onyx as reimbursement for Development Payments made by Bayer to Onyx under the
Collaboration Agreement. The amount of such special distribution, including the
mechanics of its calculation and payment, shall be governed by Section 16.3 of
the Collaboration Agreement; provided, however, that a) Marketing Profit (as
calculated pursuant to the terms of the Collaboration Agreement) shall be
calculated instead on the basis of Co-Promotion Marketing Profit or Loss of
Co-Promotion Collaboration Product in the United States (as determined under
this Agreement) [ * ], shall still apply. Bayer shall be entitled to offset any
payment due Onyx under Section 8.6 of this Agreement against any Development
Payment due from Onyx under Section 16.3 of the Collaboration Agreement.
     Section 8.9 Budget. The Budget for each Contract Year (including the first
Contract Year) shall be prepared by the JMC and a first draft thereof shall be
submitted to the Executive Committee (or any duly constituted sub-committee
thereof charged with such authority by the Executive Committee) by [ * ] of the
preceding Contract Year. In the event the Executive Committee, following review
and deliberation, cannot agree upon the relevant Budget prior to [ * ] in
respect of the next Contract Year, the Executive Committee shall [ * ] for which
agreement is achieved and shall [ * ] for which agreement was not achieved,
except that the parties shall [ * ] an amount equal to the [ * ].
     Section 8.10 Royalties. The parties agree that nothing contained in this
Agreement shall be construed to affect the parties’ respective royalty rights
and obligations set forth in Section 16.2 of the Collaboration Agreement.
     Section 8.11 Federal and State Tax Characterization. The parties agree that
nothing contained in this Agreement shall be construed to affect the parties’
respective rights and obligations set forth in Article 23 of the Collaboration
Agreement. The tax characterization, procedures, calculations, documentation,
filings and other requirements provided for in Article 23 of the Collaboration
Agreement shall be applied and carried out, mutatis mutandis, with respect to
this Agreement.
ARTICLE IX
RECORDKEEPING AND AUDITS
     Section 9.1 Audits. The parties recognize that audits and reviews of
records are in the best interests of both parties. The parties shall have the
audit rights in respect of any and all calculations and accounting function
provided for in this Agreement under and in conformity with the provisions of
Section 17.2 of the Collaboration Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------



 



     Section 9.2 Maintenance of Books and Records. Each party shall maintain
complete and accurate books and records in sufficient detail, in accordance with
GAAP and all Applicable Laws, to enable verification of the performance of such
party’s obligations under this Agreement. Such records shall be maintained for a
period of [ * ] years after the creation or generation of such records, or
longer if required by Applicable Laws.
     Section 9.3 Compliance Audits. In addition to the access and audit rights
of Bayer and Onyx provided for in Section 17.2 of the Collaboration Agreement,
upon reasonable prior notice from the other party and no more than [ * ] during
any Contract Year during the Term, each party shall afford to the other party
reasonable access during normal business hours (and at such other times as the
parties may mutually agree) to inspect and audit the relevant books, records and
other information of such party in order to monitor such party’s compliance with
such party’s call activity and other relevant obligations under the Co-Promotion
Program and the terms of this Agreement, to the extent such party is responsible
for the relevant function as directed by the Executive Committee or the terms of
this Agreement, and for the purposes of determining compliance with Applicable
Laws and the terms of this Agreement. Any inspection conducted by either party
pursuant to this Section 9.3 shall be at the sole cost and expense of such
party.
ARTICLE X
TERM AND TERMINATION
     Section 10.1 Term of Agreement. This Agreement shall commence as of the
Co-Promotion Effective Date and, unless sooner terminated as provided herein or
in the Collaboration Agreement, shall continue in effect until the first to
occur of the following: (i) the date that Co-Promotion Collaboration Products
are no longer sold by either party in the United States due to a permanent
product withdrawal or recall or a voluntary decision by the parties to abandon
the Co-Promotion of the Co-Promotion Collaboration Products in the United
States, or (ii) the effective date of any termination of the Collaboration
Agreement under Article 24 thereof (the “Term”).
     Section 10.2 Breaches (General).
          (a) If either party (the “Breaching Party”) shall have committed a
breach of this Agreement, the other party (the “Notifying Party”) shall provide
written notice of such breach to the Breaching Party. For all allegations of
breach other than an allegation of Material Breach (as defined below in
Section 10.3), the parties hereby agree that they shall seek to resolve the
matter during the notice and cure period provided in Section 10.2(b) and may
thereafter invoke other remedies available to it in law or equity as provided
for in Section 12.4 below and in Article 25 of the Collaboration Agreement.
          (b) Upon receipt of a notice of breach other than a Material Breach,
the alleged Breaching Party shall have [ * ] days within which to cure such
breach following receipt of such notice; provided, however, if the breach is
capable of being cured but cannot be reasonably cured in such [ * ]-day period,
then the alleged Breaching Party shall have such additional time as necessary to
cure the breach if the alleged Breaching Party (i) during such [ *]-day
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------



 



period has submitted a plan that, if successfully carried out, would be
effective in curing such breach, and has commenced its execution of such plan,
and (ii) diligently pursues such plan thereafter. If the matter is not resolved
to the satisfaction of the Notifying Party during the foregoing cure period,
then the Notifying Party may invoke the provisions of Article 25 of the
Collaboration Agreement with respect to claims for damages, attorneys’ fees and
court costs and requests for equitable relief, but the Notifying Party shall
have no right to terminate this Agreement for such breach.
          (c) The Notifying Party may, at its discretion, resort to the dispute
resolution mechanisms of Article 25 of the Collaboration Agreement, and may
invoke all available remedies in law or equity other than termination of this
Agreement, without invoking the mechanisms of Section 10.3.
     Section 10.3 Allegations of Material Breach.
          (a) The parties intend that this Agreement shall survive breaches not
constituting Material Breaches, and shall not be terminable for breaches unless
the breach in question: (i) [ * ]; or (ii) [ * ] (each, a “Material Breach”). In
the event there is a dispute as to whether a Material Breach has occurred, this
Agreement shall survive pending a determination pursuant to Article 25 of the
Collaboration Agreement that a Material Breach has occurred.
          (b) If a party believes that a Material Breach has occurred (or will
occur in the event such breach is determined to exist), it shall give written
notice to the Breaching Party of the nature of the breach and the reason the
Notifying Party believes it is a Material Breach. The alleged Breaching Party
shall then have a period of [ * ] days following receipt of such notice in which
to cure the breach; provided, however, if the Material Breach is capable of
being cured but cannot be reasonably cured in such [ * ]-day period, then the
alleged Breaching Party shall have such additional time as necessary to cure the
breach if the alleged Breaching Party (i) during such [ * ]-period has submitted
a plan that, if successfully carried out, would be effective in curing such
Material Breach, and has commenced its execution of such plan, and
(ii) diligently pursues such plan thereafter. Any such notice of alleged
Material Breach by the Notifying Party shall include a reasonably detailed
description of all relevant facts and circumstances demonstrating, supporting
and/or relating to each such alleged Material Breach by the Breaching Party.
          (c) If the alleged Material Breach is not cured within the cure period
specified in Section 10.3(b), the Notifying Party may give notice of termination
(“Notice of Termination For Material Breach”). If the Breaching Party agrees
that a Material Breach has occurred and was not cured within the cure period,
then the Parties shall proceed to terminate this Agreement. If the Breaching
Party does not agree that a Material Breach has occurred and was not cured
within the cure period, then this Agreement shall survive, and the parties shall
continue to perform their obligations hereunder, until the issue of whether
there has been an uncured Material Breach by the Breaching Party is resolved in
accordance with Article 25 of the Collaboration Agreement. In lieu of bringing a
separate action, either party may elect to petition the court under Article 25
of the Collaboration Agreement for an advance declaration that a
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------



 



breach, if found, constitutes a Material Breach hereunder, and the parties agree
to waive any procedural objection to such declaratory petition and action by the
relevant court.
          (d) If the Notifying Party gives Notice of Termination For Material
Breach, and it is later determined by a court pursuant to Article 25 of the
Collaboration Agreement that in fact there has not been an uncured Material
Breach by the Breaching Party, then this Agreement shall continue in full force
and effect.
     Section 10.4 Termination of Collaboration Agreement. This Agreement shall
automatically terminate, without notice to or from any party, upon any
termination of the Collaboration Agreement under any of the conditions set forth
therein; provided however, if there is a dispute as to whether a party has the
right to terminate the Collaboration Agreement, such dispute shall be resolved
in the same manner as any other claim of material breach thereof.
Notwithstanding anything to the contrary contained herein, the parties expressly
agree that Section 24.4 of the Collaboration Agreement will continue in full
force and effect.
     Section 10.5 Effects of Termination.
          (a) Neither the termination nor expiration of this Agreement shall
release or operate to discharge either party from any liability or obligation
that may have accrued prior to such termination or expiration. Any termination
of this Agreement as provided herein shall not be an exclusive remedy but shall
be in addition to any remedies whatsoever that may be available to the
terminating party.
          (b) Notwithstanding the giving of any notice of termination pursuant
to this Article X, each party shall continue to fulfill its obligations under
this Agreement at all times until the effective date of any such termination.
          (c) In the event of any termination of this Agreement in conformity
with its terms, the termination shall have following effect:

  (i)   [ * ]     (ii)   [ * ]

     Section 10.6 Survival. The representations, warranties, covenants and
agreements of the parties in Article I, Article IX, Section 10.5, Section 10.6
and Articles XI through XVI hereof, and all provisions relating to Confidential
Information shall survive any expiration or termination of this Agreement. In
addition, any provision of this Agreement that, either from the express language
or the context thereof, is intended to survive any termination or expiration of
this Agreement shall survive any such expiration or termination.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------



 



ARTICLE XI
CONFIDENTIALITY
     All Confidential Information provided by one party to the other under and
pursuant to this Agreement shall be considered, and shall be protected under,
the provisions of Article 22 of the Collaboration Agreement.
ARTICLE XII
INDEMNIFICATION AND INSURANCE; LIMITATION OF LIABILITY
     Section 12.1 Indemnification by Onyx.
          (a) In each case, other than with respect to Product Liability Claims
(the treatment of which is governed exclusively by Section 12.3 of this
Agreement) and Claims of infringement (the treatment of which is governed
exclusively by Article 21 of the Collaboration Agreement), Onyx shall defend,
indemnify and hold harmless Bayer and its Affiliates and each of their officers,
directors, shareholders, employees, successors and assigns (each a “Bayer
Indemnified Party”) from and against all Claims of Third Parties, and all
associated Indemnifiable Losses, incurred or suffered by any of them to the
extent resulting from or arising out of:
               (i) the breach by Onyx or any of its Affiliates of any of its
representations, warranties or covenants in this Agreement; and
               (ii) the negligent acts or negligent omissions or willful
misconduct by Onyx or any of its Affiliates in the performance of any of their
obligations under this Agreement.
               Notwithstanding the foregoing, no Bayer Indemnified Party shall
be entitled to any indemnification pursuant to this Section 12.1, to the extent
the Indemnifiable Loss for which indemnification is being sought is caused by
the negligent acts or negligent omissions or willful misconduct or willful
violation of Applicable Laws of any Bayer Indemnified Party.
          (b) Bayer shall give Onyx prompt written notice of any Claim for which
it seeks to be indemnified under this Section 12.1, but the omission of such
notice shall not relieve Onyx from its obligations under this Section 12.1,
except to the extent Onyx can establish actual prejudice and direct damages as a
result thereof. Onyx shall have no obligation under this Section 12.1 with
respect to any Claim unless:
               (i) Onyx is granted full authority and control over the defense,
including, without limitation, settlement, of such Claim, and
               (ii) Bayer cooperates fully with Onyx and its agents in defense
of such Claim.
          (c) Bayer shall have the right to participate in the defense of any
such Claim utilizing attorneys of its choice, at its own expense. Subject to the
remainder of this subsection,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------



 



Onyx shall have full authority and control to handle the Claim for which Bayer
seeks indemnification under this Section 12.1. Any settlement of the Claim that
would admit liability on the part of any Bayer Indemnified Party, or that would
involve any relief (including the payment of money damages), shall be subject to
Bayer’s prior written approval, such approval not to be unreasonably withheld or
delayed.
          (d) In the event of the institution of any Claim by a Third Party
against Bayer or any of its Affiliates arising out of the alleged violation by
Onyx of any [ * ], Onyx shall defend, indemnify and hold harmless each of the
Bayer Indemnified Parties from and against such Claim, and all associated
Indemnifiable Losses to the extent arising out of such alleged violation by
Onyx.
     Section 12.2 Indemnification by Bayer.
          (a) In each case, other than with respect to Product Liability Claims
(the treatment of which is governed exclusively by Section 12.3 of this
Agreement) and Claims of infringement (the treatment of which is governed
exclusively by Article 21 of the Collaboration Agreement), Bayer shall defend,
indemnify and hold harmless Onyx and its Affiliates and each of their officers,
directors, shareholders, employees, successors and assigns (each an “Onyx
Indemnified Party”) from and against all Claims of Third Parties, and all
associated Indemnifiable Losses, incurred or suffered by any of them to the
extent resulting from or arising out of:
               (i) the breach by Bayer or any of its Affiliates of any of its
representations, warranties or covenants in this Agreement;
               (ii) the negligent acts or negligent omissions or willful
misconduct by Bayer or any of its Affiliates in the performance of any of their
obligations under this Agreement; and
               (iii) any liability, costs, or expense to the extent arising out
of or related to the calculation by Bayer of the sales price for the
Co-Promotion Collaboration Products.
          Notwithstanding the foregoing, no Onyx Indemnified Party shall be
entitled to any indemnification pursuant to this Section 12.2 to the extent the
Indemnifiable Loss for which indemnification is being sought is caused by the
negligent acts or negligent omissions or willful misconduct or willful violation
of Applicable Law of any Onyx Indemnified Party.
          (b) Onyx shall give Bayer prompt written notice of any Claim for which
it seeks to be indemnified under this Section 12.2, but the omission of such
notice shall not relieve Bayer from its obligations under this Section 12.2,
except to the extent Bayer can establish actual prejudice and direct damages as
a result thereof. Bayer shall have no obligation under this Section 12.2 with
respect to any Claim unless:
               (i) Bayer is granted full authority and control over the defense,
including, without limitation, settlement, of such Claim, and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------



 



               (ii) Onyx cooperates fully with Bayer and its agents in defense
of such Claim.
          (c) Onyx shall have the right to participate in the defense of any
such Claim utilizing attorneys of its choice, at its own expense. Subject to the
remainder of this subsection, Bayer shall have full authority and control to
handle the Claim for which Onyx seeks indemnification under this Section 12.2.
Any settlement of the Claim that would admit liability on the part of any Onyx
Indemnified Party, or that would involve any relief (including the payment of
money damages), shall be subject to Onyx’s prior written approval, such approval
not to be unreasonably withheld or delayed.
          (d) In the event of the institution of any Claim by a Third Party
against Onyx or any of its Affiliates arising out of the alleged violation by
Bayer of any [ * ], Bayer shall defend, indemnify and hold harmless each of the
Onyx Indemnified Parties from and against such Claim, and all associated
Indemnifiable Losses to the extent arising out of such alleged violation by
Bayer.
     Section 12.3 Product Liability Claims.
          (a) Bayer shall be solely responsible for all Indemnifiable Losses
arising out of or relating to all Claims of Third Parties for personal injury,
death or other Co-Promotion Collaboration Product liability, and all associated
Indemnifiable Losses, to the extent Onyx can establish that such personal
injury, death or other Co-Promotion Collaboration Product liability and all
associated Indemnifiable Losses were caused by (i) Bayer’s negligent acts or
omissions, or willful misconduct (including, without limitation, any willful
breach of this Agreement), or (ii) the manufacturing, marketing, promotion or
other commercialization of the Co-Promotion Collaboration Product by Bayer in a
manner that is unlawful or inconsistent with the approved Co-Promotion
Collaboration Product labeling for such Co-Promotion Collaboration Product;
provided, however, that in no event shall Bayer be liable hereunder to the
extent any such Claim arises out of Bayer’s promotion of the Co-Promotion
Collaboration Product in accordance with approved Co-Promotion Collaboration
Product labels and such Claim is based on a theory of failure to warn.
          (b) Onyx shall be solely responsible for all Indemnifiable Losses
arising out of or relating to all Claims of Third Parties for personal injury,
death or other Co-Promotion Collaboration Product liability, and all associated
Indemnifiable Losses, to the extent Bayer can establish that such personal
injury, death or other Co-Promotion Collaboration Product liability and all
associated Indemnifiable Losses were caused by (i) Onyx’s negligent acts or
omissions, or willful misconduct (including, without limitation, any willful
breach of this Agreement), or (ii) the marketing, promotion or other
commercialization of the Co-Promotion Collaboration Product by Onyx in a manner
that is unlawful or inconsistent with the approved Co-Promotion Collaboration
Product labeling for such Co-Promotion Collaboration Product; provided, however,
that in no event shall Onyx be liable hereunder to the extent any such Claim
arises out of Onyx’s promotion of the Co-Promotion Collaboration Product in
accordance with approved
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32



--------------------------------------------------------------------------------



 



Co-Promotion Collaboration Product labels and such Claim is based on a theory of
failure to warn.
          (c) In addition to the obligations set forth in Section 12.2, Bayer
shall defend, indemnify and hold harmless each of the Onyx Indemnified Parties
from and against all Claims of Third Parties for personal injury, death or other
Co-Promotion Collaboration Product liability, and all associated Indemnifiable
Losses, for which Bayer is responsible under Section 12.3(a).
          (d) In addition to the obligations set forth in Section 12.1, Onyx
shall defend, indemnify and hold harmless each of the Bayer Indemnified Parties
from and against all Claims of Third Parties for personal injury, death or other
Co-Promotion Collaboration Product liability, and all associated Indemnifiable
Losses, for which Onyx is responsible under Section 12.3(b).
          (e) Each of Bayer and Onyx shall give the other prompt written notice
of any Claims within the scope of Sections 12.3(c) or 12.3(d) (each a “Product
Liability Claim”), but the omission of such notice shall not relieve any party
from its obligations under this Section 12.3, except to the extent the other
party can establish actual prejudice and direct damages as a result thereof.
With respect to each Product Liability Claim, the party who is responsible for
indemnifying the other party against such Product Liability Claim pursuant to
Section 12.3(c) or Section 12.3(d), as applicable, shall assume the lead role in
the defense of such Product Liability Claim (the “Controlling Party”). The
Controlling Party shall consult with the other party on all material aspects of
the defense, including, without limitation, settlement, of such Product
Liability Claim, and the other party shall have a full opportunity to
participate in decision-making with respect to the strategy of such defense, and
both parties shall cooperate fully with each other in connection therewith. The
non-defending party shall also have the right to participate in the defense of
any Product Liability Claim, utilizing attorneys of its choice, at its own
expense. In furtherance of the parties’ cooperation, the Controlling Party will
consult with the other party regarding strategic decisions, including, without
limitation, the retention of counsel and defense of each Product Liability
Claim. The Controlling Party will otherwise keep the other party fully informed
of the status and progress of the defense and any settlement discussions
concerning the Product Liability Claim. The settlement of a Product Liability
Claim that would admit liability on the part of any party or its Affiliates,
that would involve any relief other than the payment of money damages within a
budget previously agreed to by the parties, or that would not include a full and
unconditional release of the parties subject thereto shall be subject to the
prior written approval of such parties, such approval not to be unreasonably
withheld or delayed.
          (f) Losses arising out of or relating to Claims of Third Parties for
personal injury, death or other Co-Promotion Collaboration Product liabilities
that are not covered by Sections 12.3(a) or 12.3(b) (such as Losses arising from
a failure to warn) shall be shared by the parties as Allowable Co-Promotion
Expenses (or, in the event of any termination of this Agreement under
Sections 7.4(d) or 10.5(c)(i) or (ii) hereof, deducted by the party paying the
royalties or payments described thereunder).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

33



--------------------------------------------------------------------------------



 



     Section 12.4 Direct Claims.
          (a) Any Claim made directly by a party (the “Asserting Party”) against
a Breaching Party following the date hereof on account of Losses that do not
result from a Claim of a Third Party but do result from or arise out of a breach
by the Breaching Party of its representations and warranties or covenants under
this Agreement (a “Direct Claim”) may be asserted at any time prior to the
expiration of the statute of limitations related to such Claim, by giving the
Breaching Party written notice thereof. Such notice by the Asserting Party will
describe the basis of the Direct Claim (including reasonable detail of the
particulars of the alleged breach) and will indicate the estimated amount, if
reasonably practicable, of Losses that have been or may be sustained by the
Asserting Party. Thereafter, the Asserting Party shall deliver to the Breaching
Party, as promptly as reasonably practicable, such materials as the Asserting
Party reasonably believes provides the underlying support for the Direct Claim;
it being understood that in no event will the Asserting Party be required to
provide information which is subject to attorney-client privilege or other
applicable privilege or that is the subject of a written obligation of
confidentiality to a Third Party in existence at the time of the Asserting
Party’s Claim. The Breaching Party shall respond in writing to a Direct Claim
within [ * ] calendar days of receipt of the Asserting Party’s notice. If the
Breaching Party does not so respond within such [ * ] day period, the Breaching
Party will be deemed to have rejected such Direct Claim. If the Breaching Party
rejects such Claim, in whole or in part, or is deemed to have rejected such
Direct Claim, the Asserting Party will be free to pursue such remedies as may be
available to the Asserting Party on the terms and subject to the provisions of
this Agreement. Notwithstanding the foregoing, a failure by a party to give
timely notice or response or to include any specified information in any notice
or response as provided in this Section 12.4 shall not relieve any other party
from its obligations hereunder, except to the extent the other party can
establish actual prejudice and direct damages as a result thereof.
          (b) In no event will Bayer be entitled to recover Losses arising out
of Direct Claims from Onyx or any of its Affiliates arising out of a breach by
Onyx or any of its Affiliates of any of its representations and warranties or
covenants contained in this Agreement until [ * ] amount of all Claims for
Losses under this Section 12.4 for breaches of representations and warranties or
covenants [ * ], in which event Onyx will be liable to the full extent of such
Losses.
          (c) In no event will Onyx be entitled to recover Losses arising out of
Direct Claims from Bayer or any of its Affiliates arising out of a breach by
Bayer or any of its Affiliates of any of its representations and warranties or
covenants contained in this Agreement until [ * ] amount of all Claims for
Losses under this Section 12.4 for breaches of representations and warranties or
covenants [ * ], in which event Bayer will be liable to the full extent of such
Losses.
          (d) The parties hereby agree that, unless resulting from a party’s
fraudulent behavior, the sole and exclusive remedies available to an Asserting
Party arising out of a Direct Claim shall be such remedies available under the
law of contracts. The parties further agree that neither Onyx nor Bayer shall be
entitled to pursue, and hereby expressly waive, any and all rights that may
otherwise be available under the law of torts.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

34



--------------------------------------------------------------------------------



 



     Section 12.5 Insurance. From and after the Co-Promotion Effective Date and
for a period of [ * ] years after the expiration of this Agreement or the
earlier termination of this Agreement, Bayer and Onyx shall each obtain and/or
maintain, respectively, at its sole cost and expense, product liability
insurance (including any self-insured arrangements) in amounts, respectively,
which are reasonable and customary in the pharmaceutical industry in the United
States for companies of comparable size and activities at the respective place
of business of such party. Such product liability insurance or self-insured
arrangements shall insure against all liability, including, without limitation,
personal injury, physical injury, or property damage arising out of the
manufacture, sale, distribution, or marketing of the Co-Promotion Collaboration
Products. Each party shall provide to the other, upon request of the other
party, a certificate of insurance verifying the existence of such insurance.
     Section 12.6 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED HEREIN, [ * ], IN NO EVENT SHALL BAYER, ON THE ONE HAND, OR ONYX, ON
THE OTHER HAND, BE LIABLE TO THE OTHER OR ANY OF THE OTHER PARTY’S AFFILIATES
FOR ANY [ * ] DAMAGES SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES
IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT OR THE
COLLABORATION AGREEMENT. IN ADDITION, DAMAGES SHALL [ * ] BY A PARTY OR ITS
AFFILIATES FOR LOSS THAT THE OTHER PARTY OR ITS AFFILIATES [ * ] AND IN NO EVENT
SHALL BAYER, ON THE ONE HAND, OR ONYX, ON THE OTHER HAND, BE LIABLE TO THE OTHER
OR ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY DAMAGES ARISING FROM CLAIMS
BROUGHT BY [ * ]. IT IS UNDERSTOOD THAT THE FOREGOING SENTENCES SHALL NEITHER
(A) LIMIT THE OBLIGATIONS OF BAYER, ON THE ONE HAND, OR ONYX, ON THE OTHER HAND,
TO INDEMNIFY THE OTHER FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE
XII, NOR (B) AFFECT EITHER PARTY’S RIGHTS AND OBLIGATIONS UNDER SECTIONS 4.1(b)
AND 5.1(b) OF THIS AGREEMENT.
     Section 12.7 Disclaimer of Warranties. Except as expressly set forth in
Article XIII of this Agreement, no party has made, and nothing in this Agreement
shall be construed as, a warranty or representation (a) that any Co-Promotion
Collaboration Products imported, sold, offered for sale, manufactured or
otherwise disposed of under this Agreement are or will be free from infringement
of patents, copyrights, trademarks, industrial design or other intellectual
property rights of any Third Party, or (b) regarding the effectiveness, value,
prospects for success (whether financial, regulatory or otherwise), safety,
non-toxicity, or patentability of the Co-Promotion Collaboration Products or
related technology or any information or results provided by any party pursuant
to this Agreement. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
COLLABORATION AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND
RENOUNCES ANY CAUSE OF ACTION BASED ON ANY REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, WHETHER WRITTEN OR ORAL, OR ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

35



--------------------------------------------------------------------------------



 



WITH RESPECT TO ANY FUTURE EVENTS, PROSPECTS OR PROJECTIONS, TO NONINFRINGEMENT,
VALUE, ADEQUACY, FREEDOM FROM FAULT, QUALITY, EFFICIENCY, SUITABILITY,
CHARACTERISTICS OR USEFULNESS, OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
     Section 12.8 Regulatory Compliance.
          (a) Each of Onyx and Bayer shall reasonably cooperate with the other
party in its efforts toward ensuring that all government price and gift
reporting, sales, marketing and promotional practices in respect of the
Co-Promotion Collaboration Product meet the standards required by Applicable
Laws, including without limitation, state and federal laws and regulations, as
well as applicable guidelines concerning the advertising of prescription drug
products, the Office of the Inspector General’s (“OIG”) Compliance Guidance
Program, the American Medical Association (the “AMA”) Guidelines on Gifts to
Physicians, the PhRMA Code, and the ACCME Standards.
          (b) In accordance with Section 6.1, each of Onyx and Bayer shall
provide its employees and its contract sales force, if any, involved in sales,
marketing, promotion, or price or gift reporting for the Co-Promotion
Collaboration Product appropriate training on proper marketing and sales
techniques. Such training will include, among other topics, FDA requirements and
other state and federal regulations and guidelines concerning the advertising of
prescription drug products, the OIG Compliance Guidance Program, the AMA
Guidelines on Gifts to Physicians, the PhRMA Code, and the ACCME Standards. If
requested by the other party, each of Onyx and Bayer shall provide a written
description of the training to the other party no less frequently than on an
annual basis.
          (c) Onyx shall provide to Bayer upon request copies of all Onyx
documents that are related to [ * ] and other [ * ] under Applicable Laws. This
will include, but is not necessarily limited to, [ * ], and [ * ].
          (d) Each of Onyx and Bayer shall reasonably cooperate with the other
party to provide the other party access to any and all information, data and
reports required by the other in order to comply with the relevant provisions of
the Medicare Modernization Act (“MMA”) and any other Applicable Laws, including
without limitation reporting requirements, in a timely and appropriate manner.
Onyx shall [ * ] with respect to any sales of the Co-Promotion Collaboration
Products by Onyx [ * ] is [ * ] such that [ * ] can [ * ]. Bayer shall [ * ]
related to the Co-Promotion Collaboration Products is [ * ]; provided however,
that Bayer shall [ * ].
          (e) Onyx shall [ * ] any data or other information covered by this
Section 12.8 [ * ], and shall advise Bayer if [ * ]. If Onyx has a question
about whether a [ * ] needs to be [ * ], Onyx’s obligation shall be satisfied by
[ * ].
          (f) Bayer shall provide to Onyx [ * ] that Bayer proposes [ * ]. Bayer
further agrees to seek confidential treatment of any such information related to
Onyx that it submits to any governmental entity [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

36



--------------------------------------------------------------------------------



 



          (g) Onyx and Bayer shall [ * ]. In the event that the parties [ * ] or
of the [ * ], then the parties shall [ * ].
ARTICLE XIII
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 13.1 Representations by Onyx. Onyx represents and warrants to Bayer
that:
          (a) the execution, delivery and performance of this Agreement by Onyx
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which Onyx is a party;
          (b) the execution, delivery and performance of this Agreement by Onyx
does not require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental or Regulatory Authority;
          (c) there are no actions, suits, proceedings or claims pending against
Onyx, any of its Affiliates or, to the best of Onyx’s knowledge, Third Parties
from whom Onyx has obtained any intellectual property rights covering the
Co-Promotion Collaboration Product, or, to the best of Onyx’s knowledge,
threatened against Onyx, any of its Affiliates or any Third Party from whom Onyx
has obtained any intellectual property rights covering the Co-Promotion
Collaboration Product, at law or equity, or before or by any court or by any
Governmental or Regulatory Authority relating to the Co-Promotion Collaboration
Product, or any matter contemplated herein;
          (d) Onyx holds all right, title and interest to the Onyx Trademarks
(as defined in the Collaboration Agreement) and such trademarks are in full
force and from the Co-Promotion Effective Date Onyx will use its Commercially
Reasonable Efforts to maintain such trademarks;
          (e) all of its employees who are involved in the contracting for, or
marketing, selling or reporting the price of Co-Promotion Collaboration Products
that are reimbursed by Medicare, Medicaid and all other federal healthcare
programs (as defined in 42 U.S.C. Section 1320(a)7(b)(f)) have received
appropriate training (or will, prior to deployment, receive appropriate
training) on proper marketing and sales techniques consistent with the
obligations of Bayer pursuant to the CIA and as directed by the Executive
Committee; and
          (f) it has not and has never been, nor have any of its employees,
agents or subcontractors who may provide services under this Agreement ever been
debarred or, to the best of its knowledge, (i) convicted of a crime for which a
person or entity can be debarred under Section 306(a) or 306(b) of the United
States Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Sections 1320-7;
or (ii) sanctioned by, or suspended, excluded or otherwise ineligible to
participate in any federal health care program, including Medicare and Medicaid
or in Federal Procurement or non-procurement programs.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

37



--------------------------------------------------------------------------------



 



     Section 13.2 Representations by Bayer. Bayer represents and warrants to
Onyx that:
          (a) the execution, delivery and performance of this Agreement by Bayer
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which Bayer is a party;
          (b) the execution, delivery and performance of this Agreement by Bayer
does not require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental or Regulatory Authority;
          (c) there are no actions, suits, proceedings or claims pending against
Bayer, any of its Affiliates or, to the best of Bayer’s knowledge, Third Parties
from whom Bayer has obtained any intellectual property rights covering the
Co-Promotion Collaboration Product, or, to the best of Bayer’s knowledge,
threatened against Bayer, any of its Affiliates or any Third Party from whom
Bayer has obtained any intellectual property rights covering the Co-Promotion
Collaboration Product, at law or equity, or before or by any court or by any
Governmental or Regulatory Authority relating to the Co-Promotion Collaboration
Product, or any matter contemplated herein;
          (d) Bayer and its Affiliates or, to the best of Bayer’s knowledge,
Third Parties from whom Bayer has obtained any intellectual property rights
covering the Co-Promotion Collaboration Product, have all the rights in all
intellectual property covering the Co-Promotion Collaboration Product required
to enable Bayer to make, use, sell and offer to sell the Co-Promotion
Collaboration Product and to grant to Onyx the rights granted herein;
          (e) Bayer holds all right, title and interest to the Bayer Trademarks
(as defined in the Collaboration Agreement) and Product Trademark, and such
trademarks are in full force and from the Co-Promotion Effective Date Bayer will
use its Commercially Reasonable Efforts to maintain such trademarks; and
          (f) the Co-Promotion Collaboration Product to be distributed by Bayer
will, at the time of shipment by or on behalf of Bayer, not be misbranded or
adulterated under the terms of the Act or comparable state laws.
          (g) all of its employees who are involved in the contracting for, or
marketing, selling or reporting the price of Co-Promotion Collaboration Products
that are reimbursed by Medicare, Medicaid and all other federal healthcare
programs (as defined in 42 U.S.C. Section 1320(a)7(b)(f)) have received
appropriate training (or will, prior to deployment, receive appropriate
training) on proper marketing and sales techniques consistent with its
obligations pursuant to the CIA; and
          (h) it has not and has never been, nor have any of its employees,
agents or subcontractors who may provide services under this Agreement ever been
debarred or, to the best of its knowledge, (i) convicted of a crime for which a
person or entity can be debarred under Section 306(a) or 306(b) of the United
States Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Sections 1320-7;
or (ii) sanctioned by, or suspended, excluded or otherwise ineligible
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

38



--------------------------------------------------------------------------------



 



to participate in any federal health care program, including Medicare and
Medicaid or in Federal Procurement or non-procurement programs.
ARTICLE XIV
NOTICES
     Except as otherwise specifically provided herein, any notice or other
document to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if sent by nationally recognized overnight
courier or confirmed facsimile transmission to a party (followed by hard copy by
mail) or delivered in person to a party at the address or facsimile number set
out below for such party or such other address as the party may from time to
time designate by written notice to the other in accordance with this
Article XIV:
If to Bayer:
Bayer Pharmaceuticals Corporation
400 Morgan Lane
West Haven, CT 06516
Attention: Senior Vice President, Global Licensing
Telephone: (203) 812-2000
Facsimile: (203) 812-6311
With a copy to:
Bayer Pharmaceuticals Corporation
400 Morgan Lane
West Haven, CT 06516
Attention: Vice President and General Counsel
Telephone: (203) 812-6081
Facsimile: (203) 812-2795
If to Onyx:
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Attention: Chief Executive Officer
Telephone: (510) 597-6500
Facsimile: (510) 597-6600
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

39



--------------------------------------------------------------------------------



 



With a copy to:
Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention: Robert L. Jones, Esq.
Telephone: (650) 843-5034
Facsimile: (650) 849-7400
Any such notice or other document shall be deemed to have been received by the
addressee simultaneously with the transmission or delivery thereof.
ARTICLE XV
DISPUTE RESOLUTION
     The parties recognize that disputes under this Agreement may arise from
time to time arise (other than matters for which decisions or approvals are
reserved to Bayer under this Agreement) (“Dispute(s)”). It is the objective of
the parties to establish procedures to facilitate the resolution of Disputes in
an expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in Article 25 of the Collaboration Agreement if and when a Dispute arises under
this Agreement.
ARTICLE XVI
MISCELLANEOUS PROVISIONS
     Section 16.1 Assignment. The parties agree that the assignment of this
Agreement shall be covered by Section 28.1 of the Collaboration Agreement.
Additionally, except upon the prior written consent of the other party, this
Agreement shall not be assigned to any person or entity other than a permitted
assignee of the Collaboration Agreement in conjunction with an assignment of the
Collaboration Agreement.
     Section 16.2 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the substantive and internal laws of the State of
California without regard to its or any other jurisdiction’s choice of law
rules. Any disputes under this Agreement shall be brought in the state or
federal courts located in California. The parties irrevocably accept the
exclusive jurisdiction of such courts solely and specifically for the purpose of
adjudicating disputes arising out of or in connection with this Agreement and
any other agreement entered into pursuant hereto or in connection herewith, and
in no event shall any party be deemed to have consented to such jurisdiction for
any other purpose. Each party further agrees that such courts provide a
convenient forum for any such action, and waives any objections or challenges to
venue with respect to such courts.
     Section 16.3 Waiver. Except as specifically provided for herein, the waiver
from time to time by either of the parties of any of their rights or their
failure to exercise any remedy shall
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

40



--------------------------------------------------------------------------------



 



not operate or be construed as a continuing waiver of same or of any other of
such party’s rights or remedies provided in this Agreement.
     Section 16.4 Entire Agreement. This Agreement and any and all documents or
agreements referenced herein contain all of the terms agreed to by the parties
regarding the subject matter of this Agreement and shall supersede any prior
oral or written agreements, understandings or arrangements between them as to
the subject matter hereof; provided, however, that (except as specified in the
following sentence) the Collaboration Agreement shall remain an independent
agreement between the parties and continue to govern the parties’ development
and collaboration activities pursuant to the terms thereof unless specifically
modified by the terms of this Agreement. The parties hereby expressly agree that
this Agreement shall supersede any and all provisions of the Collaboration
Agreement concerning any Co-Promotion activities in the United States involving
the Co-Promotion Collaboration Product, including without limitation
Section 13.6 (Co-Promotion Program), Section 13.7 (Co-Promotion Sales Efforts),
Section 13.8 (Co-Promotion Costs), Section 13.9 (Training Program),
Section 13.10 (Advertising and Promotional Materials), Section 13.12 (Price
Setting in the United States, but only the first sentence contained in such
section), Article 14 (Sales Responsibility) and Article 27 (Products Liability
and Indemnification). This Agreement refers to the following provisions of the
Collaboration Agreement which are not superseded and which will continue in full
force and effect: Section 13.12 (Price Setting in the United States, only the
last sentence contained in such section), Section 16.1 (as it relates to
activities outside the United States), Section 17.2 (Records), Article 18
(Trademarks), Article 19 (Manufacturing and Supply), Article 22
(Confidentiality), Article 23 (Federal State Tax Characterization) with the
exception that the amortization periods referenced in Sections 23.5(iv) and
23.5(v) shall read 180 months instead of 60 months, Article 25 (Dispute
Resolution), Section 28.1 (Assignment) and Section 28.9 (Severability). This
Agreement may not be amended, modified, altered or supplemented except by means
of a written agreement or other instrument executed by both of the parties
hereto. No course of conduct or dealing between the parties shall act as a
modification or waiver of any provisions of this Agreement.
     Section 16.5 Severability. If any term, covenant or condition of this
Agreement or the application thereof to any party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then the parties agree to be
bound by the provisions of Section 28.9 of the Collaboration Agreement.
     Section 16.6 Relationship of the Parties. The parties hereto are acting and
performing as independent contractors, and nothing in this Agreement creates the
relationship of partnership, joint venture, sales agency or principal and agent,
except as set forth in Article 23 of the Collaboration Agreement. Neither party
is the agent of the other, and neither party may hold itself out as such to any
other Person. All financial obligations associated with each party’s business
shall be the sole responsibility of such party.
     Section 16.7 No Implied Licenses. Each of the parties hereby acknowledges
and agrees that, except as otherwise explicitly provided in this Agreement, such
party shall not by
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

41



--------------------------------------------------------------------------------



 



entering into this Agreement have, assert or acquire any right, title or
interest in or to any intellectual property or other proprietary rights of the
other party.
     Section 16.8 Public Announcements. During the Term, each party (the
“Publishing Party”) shall submit to the other party (the “Non-Publishing Party”)
for review and approval all proposed press releases, public filings with the
SEC, academic, scientific and medical publications and public presentations
relating to the Co-Promotion Collaboration Product or the terms of this
Agreement. Such review and approval shall be conducted for the purposes of
preserving intellectual property protection and the confidentiality of trade
secrets and business terms contained in this Agreement and determining whether
any portion of the proposed publication or presentation containing the
Confidential Information of the Non-Publishing Party should be modified or
deleted, and (in the case of a disclosure that Onyx wishes to make) to determine
whether such disclosure is in the best interests of the parties in connection
with the promotion of the Co-Promotion Collaboration Product (such determination
to be made in Bayer’s reasonable discretion). Written copies of such proposed
publications and presentations (other than press releases or SEC filings) shall
be submitted to the Non-Publishing Party no later than [ * ] days before
submission for publication or presentation. Subject to Applicable Laws, written
copies of proposed press releases and SEC filings containing information
regarding the Co-Promotion Collaboration Product or this Agreement shall be
submitted to the Non-Publishing Party no later than [ * ] before release or
filing. In the event that either party is required to file a Form 8-K describing
this Agreement and the transactions contemplated hereby, written copies of the
Form 8-K shall be submitted to the Non-Publishing Party no later than [ * ]
before filing, together with a form of the Agreement intended to be filed and a
copy of the confidential treatment request to be submitted with such filing. The
Publishing Party shall seek confidential treatment of Confidential Information
which may be contained in the Agreement, as shall be mutually determined between
the parties, and shall use its best efforts to obtain confidential treatment
thereof. The Publishing Party shall promptly notify the Non-Publishing Party of
any determination made by the SEC with respect to such confidential treatment
request. The Non-Publishing Party shall provide its comments, if any, and (if it
so chooses) its approval within (a) [ * ], in the case of a press release or SEC
filings, and (b) [ * ] of its receipt of any other written copy. With respect to
matters other than press releases or SEC filings, the review period may be
extended for an additional [ * ] days in the event the Non-Publishing Party can
demonstrate reasonable need for such extension. This period may be further
extended by mutual written agreement of the parties. Onyx and Bayer will each
comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other parties in any
publications.
     Section 16.9 Counterparts. This Agreement shall become binding when any one
or more counterparts hereof, individually or taken together, shall bear the
signatures of each of the parties hereto. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original as against the
party whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.
     Section 16.10 Force Majeure. Neither party shall be liable or responsible
to the other party for loss or damages, nor shall it have any right to terminate
this Agreement for any default
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

42



--------------------------------------------------------------------------------



 



or delay attributable to any event beyond its reasonable control and without its
fault or negligence, including but not limited to acts of God, acts of
government (including injunctions), fire, flood, earthquake, strike, lockout,
labor dispute, breakdown of plant, shortage of critical equipment, loss or
unavailability of manufacturing facilities or material, casualty or accident,
civil commotion, acts of public enemies, acts or terrorism or threat of
terrorist acts, blockage or embargo and the like (a “Force Majeure Event”);
provided, however, that in each such case the party affected shall use
Commercially Reasonable Efforts to avoid such occurrence and to remedy it
promptly. The party affected shall give prompt notice of any such cause to the
other party. The party giving such notice shall thereupon be excused from such
of its obligations hereunder as it is thereby disabled from performing for so
long as it is so disabled and the party receiving notice shall be similarly
excused from its respective obligations which it is thereby disabled from
performing; provided, however, that such affected party commences and continues
to take reasonable and diligent actions to cure such cause.
     Section 16.11 Interpretation. The parties hereto acknowledge and agree
that: (a) each party and its representatives have reviewed and negotiated the
terms and provisions of this Agreement and have contributed to its preparation;
and (b) the terms and provisions of this Agreement shall be construed fairly as
to each party hereto and not in favor of or against either party, regardless of
which party was generally responsible for the preparation or drafting of this
Agreement.
     Section 16.12 Certain Expenses and Commissions. Except as otherwise
expressly set forth in this Agreement, the parties hereto shall each pay all
their costs and expenses, including reasonable attorneys’ fees, court costs and
accounting fees, incurred in connection with the preparation, negotiation,
execution and delivery of this Agreement, respective brokerage fees, commissions
and finder’s fees, if any, and shall indemnify and hold the other harmless from
and against any and all other claims or liabilities for such costs and expenses,
brokerage fees, commissions and finder’s fees incurred by reason of any action
taken by any such broker, commission agent or finder.
     Section 16.13 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     Section 16.14 Days. Except as expressly stated otherwise, all references to
“days” in this Agreement shall mean calendar days.
     IN WITNESS WHEREOF, the parties have duly executed this U.S. Co-Promotion
Agreement.

             
BAYER PHARMACEUTICALS
CORPORATION
 
ONYX PHARMACEUTICALS, INC.
 
By:
  /s/ Paolo Pucci   By:   /s/ Hollings C. Renton
 
  Paolo Puccci       Hollings C. Renton

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

43



--------------------------------------------------------------------------------



 



             
 
  Sr. VP and President       Chairman, President, and CEO
 
  Global Specialty Business Unit        
 
  Bayer Healthcare LLC        

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

44



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM PROFIT AND LOSS STATEMENT
P&L Statement

                 
 
  Bayer   Onyx   TOTAL   % Net

Sales
Gross Sales
[ * ]
Co-Promotion Net Sales
[ * ]
[ * ]
US Sublicense Revenue
[ * ]
Gross Profit
     •     [ * ]
[ * ]
[ * ]
Co-Promotion Marketing Profit/Loss excluding R&D and Sales Force Expenses and
MSL Expenses
Co-Development Costs (R&D)
Split of Profit/Loss excluding Sales Force Expenses and MSL Expenses
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

45